LOAN AND SECURITY AGREEMENT
 




Dated as of August 29, 2014
 
among
 
Siena Lending Group LLC,
 
as Lender,
 
Sanolite Corporation
Service Michigan, LLC
Service Tampa, LLC
Swisher Hygiene Franchise Corp.
Swisher Hygiene USA Operations, Inc.
SWSH Arizona Mfg., Inc.
SWSH Daley Mfg., Inc.
SWSH Mount Hood Mfg., Inc.
Swisher International, Inc.


as Borrower,
 
and
 
Swisher Hygiene Inc.


as Guarantor
 
 
 

--------------------------------------------------------------------------------

 
 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
1.  
TABLE OF CONTENTS

 

      Page
1
  LOANS AND LETTERS OF CREDIT.
1
           
1.1      Amount of Loans / Letters of Credit.
1
   
1.2      Reserves re Revolving Loans / Letters of Credit.
1
   
1.3      Protective Advances.
1
   
1.4      Notice of Borrowing; Manner of Revolving Loan Borrowing.
2
   
1.5      Other Provisions Applicable to Letters of Credit.
2
   
1.6      Conditions of Making the Loans and Issuing Letters of Credit.
3
   
1.7      Repayments.
3
   
1.8      Voluntary Termination of Loan Facilities.
4
   
1.9      Obligations Unconditional.
4
   
1.10   Reversal of Payments.
5
       
2
 
INTEREST AND FEES; LOAN ACCOUNT.
5
           
2.1      Interest.
5
   
2.2      Fees.
6
   
2.3      Computation of Interest and Fees.
6
   
2.4      Loan Account; Monthly Accountings.
6
   
2.5      Further Obligations; Maximum Lawful Rate.
6
       
3
 
SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER
ASSURANCES.
7
           
3.1   Grant of Security Interest.
7
   
3.2   Reserved.
7
   
3.3   Further Assurances.
7
   
3.4   UCC Financing Statements.
8
       
4
 
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY,
COLLECTIONS, APPLICATIONS OF PAYMENTS, INSPECTION RIGHTS,
AND APPRAISALS.
8
           
4.1    Bank Accounts.
8
   
4.2    Application of Payments.
8
   
4.3    Notification; Verification.
9
   
4.4    Power of Attorney.
10
   
4.5    Disputes.
10
   
4.6    Invoices.
11
   
4.7    Inventory.
11
   
4.8    Access to Collateral, Books and Records.
11
   
4.9    Appraisals.
12
       
5
 
REPRESENTATIONS, WARRANTIES AND COVENANTS.
12
           
5.1   Existence and Authority.
12
   
5.2   Names; Trade Names and Styles.
13

 
 
 
i

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 

   
5.3   Title to Collateral; Third Party Locations; Permitted Liens.
13
   
5.4   Accounts.
13
   
5.5   [Reserved]
13
   
5.6   Capitalization; Margin Stock.
14
   
5.7   [Reserved].
14
   
5.8     Jurisdiction of Organization; Location of Collateral.
14
   
5.9   Financial Statements and Reports; Solvency.
14
   
5.10   Tax Returns and Payments; Pension Contributions.
15
   
5.11   Compliance with Laws; Intellectual Property; Licenses.
16
   
5.12   Litigation.
17
   
5.13   Use of Proceeds.
17
   
5.14   Insurance.
17
   
5.15   Financial, Collateral and Other Reporting / Notices.
18
   
5.16   Litigation Cooperation.
20
   
5.17   Maintenance of Collateral, Etc.
20
   
5.18   Material Contracts.
20
   
5.19   No Default.
20
   
5.20   No Material Adverse Change.
20
   
5.21   Full Disclosure.
20
   
5.22   Sensitive Payments.
20
   
5.23   Parent.
21
   
5.24   Negative Covenants.
21
       
6
 
RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.
23
           
6.1    Release.
23
   
6.2   Limitation of Liability.
23
   
6.3   Indemnity.
23
       
7
 
EVENTS OF DEFAULT AND REMEDIES.
24
           
7.1   Events of Default.
24
   
7.2   Remedies with Respect to Lending Commitments/Acceleration/Etc.
26
   
7.3   Remedies with Respect to Collateral.
26
       
8
 
LOAN GUARANTY.
29
           
8.1      Guaranty.
29
   
8.2      Guaranty of Payment.
29
   
8.3      No Discharge or Diminishment of Loan Guaranty.
29
   
8.4      Defenses Waived.
30
   
8.5      Rights of Subrogation.
30
   
8.6      Reinstatement; Stay of Acceleration.
30
   
8.7      Information.
30
   
8.8      Termination.
31
   
8.9      Maximum Liability.
31
   
8.10   Contribution.
31
   
8.11   Liability Cumulative.
32

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 

       
9
 
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS 
ON ACCOUNT OF TAXES.
32
       
10
 
GENERAL PROVISIONS.
34
           
10.1      Notices.
34
   
10.2      Severability.
36
   
10.3      Integration.
36
   
10.4      Waivers.
36
   
10.5      Amendment.
37
   
10.6      Time of Essence.
37
   
10.7      Expenses, Fee and Costs Reimbursement.
37
   
10.8      Benefit of Agreement; Assignability.
37
   
10.9      Recordation of Assignment.
38
   
10.10   Participations.
38
   
10.11   Headings; Construction.
39
   
10.12   USA PATRIOT Act Notification.
39
   
10.13   Confidentiality; Sharing Information.
39
   
10.14   Counterparts; Fax/Email Signatures.
39
   
10.15   GOVERNING LAW.
40
   
10.16   CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
40
   
10.17   Publication.
40

 
 
Disclosure Schedule
Schedule A
Description of Certain Terms
Schedule B
Definitions
Schedule C
Borrowing Base Certificate
Schedule D
Reporting
Exhibit A
Form of Notice of Borrowing
Exhibit B
Closing Checklist
Exhibit C
Client User Form
Exhibit D
Authorized Accounts Form
Exhibit E
Form of Account Debtor Notification
Exhibit F
Form of Compliance Certificate

 
 
 
iii

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement
 
This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this "Agreement") is entered into on August 29, 2014
among (1) SIENA LENDING GROUP LLC ("Lender"), (2) SANOLITE CORPORATION, a New
York corporation (“Sanolite”),  SERVICE MICHIGAN, LLC, a Florida limited
liability company (“Service Michigan”), SERVICE TAMPA, LLC, a Florida limited
liability company (“Service Tampa”), SWISHER HYGIENE FRANCHISE CORP., a North
Carolina corporation (“Swisher Franchise”), SWISHER HYGIENE USA OPERATIONS,
INC., a Delaware corporation (“Swisher USA”), SWSH ARIZONA MFG., Inc., a
Delaware corporation (“SWSH Arizona”), SWSH DALEY MFG., INC., a Delaware
corporation (“SWSH Daley”), SWSH MOUNT HOOD MFG., INC., a Delaware corporation
(“Mount Hood”) and SWISHER INTERNATIONAL, INC., a Nevada corporation (“Swisher
International” and together with Sanolite, Service Michigan, Service Tampa,
Swisher Franchise, Swisher USA, SWSH Arizona, SWSH Daley and Mount Hood,
collectively, "Borrower"), and (3) SWISHER HYGIENE INC., a Delaware corporation
(“Swisher Hygiene”) as a Loan Party Obligor (as defined herein).  The Schedules
and Exhibits to this Agreement are an integral part of this Agreement and are
incorporated herein by reference.  Terms used, but not defined elsewhere, in
this Agreement are defined in Schedule B.
 
1.  
LOANS AND LETTERS OF CREDIT.

 
1.1 Amount of Loans / Letters of Credit. Subject to the terms and conditions
contained in this Agreement, including Sections 1.3 and 1.6, Lender shall, from
time to time prior to the Maturity Date, at Borrower's request, (i) make
revolving loans to Borrower ("Revolving Loans"), and (ii) make letters of credit
("Letters of Credit") available to Borrower; provided, that after giving effect
to each such Revolving Loan and each such Letter of Credit, (A) the outstanding
balance of all Revolving Loans and the Letter of Credit Balance will not exceed
the lesser of (x) the Maximum Revolving Facility Amount and (y) the Borrowing
Base, and (B) none of the other Loan Limits for Revolving Loans will be
exceeded.
 
     1.2 Reserves re Revolving Loans / Letters of Credit. Lender may, with or
without notice to Borrower, from time to time establish and revise reserves
against the Borrowing Base and/or the Maximum Revolving Facility Amount in such
amounts and of such types as Lender deems appropriate in its Permitted
Discretion ("Reserves").  Such Reserves will be available for Borrower to view
in Passport 6.0 simultaneously with the imposition thereof; provided, that
Lender shall provide email notice advising Borrower of such Reserves prior to or
simultaneously with the imposition of such Reserves; provided, further that
Lender shall have no liability for failing to provide such email
notice.  Without limiting the foregoing, references to Reserves shall include
the Dilution Reserve, provided that in no event shall any Dilution Reserve be
included in duplicate or to the extent there has been an adjustment to the
advance rates hereunder on account of dilution that would otherwise form the
basis of a Dilution Reserve.  In no event shall the establishment of a Reserve
in respect of a particular actual or contingent liability obligate Lender to
make advances to pay such liability or otherwise obligate Lender with respect
thereto.
 
1.3 Protective Advances. Any contrary provision of this Agreement or any other
Loan Document notwithstanding, at any time after the occurrence and during the
continuance of a Default or an Event of Default, Lender hereby is authorized by
Borrower, from time to time, in Lender's Permitted Discretion, to make Revolving
Loans to, or for the benefit of, Borrower, that Lender in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (the Revolving Loans described in this Section 1.3
shall be referred to as "Protective Advances").   Any contrary provision of this
Agreement or any other Loan Document notwithstanding, Lender may direct the
proceeds of any Protective Advance to Borrower or to such other Person as Lender
determines in its sole discretion.  All Protective Advances shall be payable
immediately upon demand.
 
 
1

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
1.4 Notice of Borrowing; Manner of Revolving Loan Borrowing. Borrower shall
request each Revolving Loan by submitting such request via Passport 6.0 (or, if
requested by Lender, by delivering, in writing or via an Approved Electronic
Communication, a Notice of Borrowing substantially in the form of Exhibit A
hereto) (each such request a "Notice of Borrowing").  Subject to the terms and
conditions of this Agreement, including Sections 1.1 and 1.6, Lender shall,
except as provided in Section 1.3, deliver the amount of the Revolving Loan
requested in the Notice of Borrowing for credit to any account of Borrower at a
bank in the United States of America as Borrower may specify (provided, that if
there is any change in the account to which Borrower shall specify, Borrower
shall provide Lender with no less than 5 Business Days prior written notice) by
wire transfer of immediately available funds (i) on the same day if the Notice
of Borrowing is received by Lender on or before 11:00 a.m. Eastern Time on a
Business Day, or (ii) on the immediately following Business Day if the Notice of
Borrowing is received by Lender after 11:00 a.m. Eastern Time on a Business Day,
or is received by Lender on any day that is not a Business Day.  Lender shall
charge to the Revolving Loan Lender's usual and customary fees for the wire
transfer of each Loan.
 
1.5 Other Provisions Applicable to Letters of Credit. Lender shall, upon the
request the Borrower, subject to the terms and conditions set forth in this
Agreement (including the terms and conditions set forth in Section 1.1 and
Section 1.6), make Letters of Credit available to Borrower either by issuing
them, or by causing other financial institutions to issue them supported by
Lender's guaranty or indemnification; provided, that after giving effect to each
Letter of Credit, the Letter of Credit Balance will not exceed the Letter of
Credit Limit.  Borrower agrees to execute all documentation reasonably required
by Lender and/or the issuer of any Letter of Credit in connection with any such
Letter of Credit. Borrower hereby unconditionally and irrevocably agrees to
reimburse Lender and/or the applicable issuer for each payment or disbursement
made by Lender and/or the applicable issuer under any Letter of Credit honoring
any demand for payment made thereunder, in each case upon demand, on the date
that such payment or disbursement is made if such demand is made by 11:00 a.m.
or on the next Business if such demand is made after 11:00 a.m..  Borrower's
reimbursement obligations hereunder shall be irrevocable and unconditional under
all circumstances, including (i) any lack of validity or enforceability of any
Letter of Credit, this Agreement or any other Loan Document, (ii) the existence
of any claim, set-off, defense or other right which any Loan Party may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
Lender, the applicable issuer under any Letter or Credit, or any other Person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Loan Party and the beneficiary
named in any Letter of Credit), (iii) any lack of validity, sufficiency or
genuineness of any document which Lender or the applicable issuer has determined
complies on its face with the terms of the applicable Letter of Credit, even if
such document should later prove to have been forged, fraudulent, invalid or
insufficient in any respect or any statement therein shall have been untrue or
inaccurate in any respect, or (iv) the surrender or impairment of any security
for the performance or observance of any of the terms hereof.  Any and all
amounts paid by Lender in respect of a Letter of Credit will, at the election of
Lender, be treated for all purposes as a Revolving Loan, and bear interest, and
be payable, in the same manner as a Revolving Loan.
 
 
2

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
1.6 Conditions of Making the Loans and Issuing Letters of Credit. Lender's
obligation to make any Loan or issue or cause any Letter of Credit to be issued
under this Agreement is subject to the following conditions precedent (as well
as any other conditions set forth in this Agreement or any other Loan Document),
all of which must be satisfied in a manner acceptable to Lender (and as
applicable, pursuant to documentation which in each case is in form and
substance acceptable to Lender) as of each day that such Loan is made or such
Letter of Credit is issued, as applicable:
 
(a) Loans and Letters of Credit Made and/or Issued on the Closing Date:  With
respect to Loans made, and/or Letters of Credit issued, hereunder on the Closing
Date, (i) each applicable Loan Party Obligor shall have duly executed and/or
delivered, or, as applicable, shall have caused such other applicable Persons to
have duly executed and or delivered, to Lender such agreements, instruments,
documents, proxies and certificates as Lender may require, and including such
other agreements, instruments, documents and/or certificates listed on the
closing checklist attached hereto as Exhibit B; (ii) Lender shall have completed
its business and legal due diligence pertaining to the Loan Parties, their
respective businesses and assets, with results thereof satisfactory to Lender in
its sole discretion; (iii) Lender's obligations and commitments under this
Agreement shall have been approved by Lender's Credit Committee; (iv) after
giving effect to such Loans and Letters of Credit, as well as to the payment of
all trade payables older than 60 days past due, closing costs and any book
overdraft, Excess Availability plus immediately available unencumbered cash on
hand of Borrower shall be no less than $15,000,000; and (v) Borrower shall have
paid to Lender all fees due on the date hereof, and shall have paid or
reimbursed Lender for all of Lender's costs, charges and expenses incurred
through the Closing Date (and in connection herewith, Borrower hereby
irrevocably authorizes Lender to charge such fees, costs, charges and expenses
as Revolving Loans); and
 
(b) All Loans and/or Letters of Credit:  With respect to Loans made and/or
Letters of Credit issued, on the Closing Date and/or at any time thereafter, in
addition to the conditions specified in clause (a) above as applicable, (i)
Borrower shall have provided to Lender the most recent Borrowing Base
Certificate, as of such borrowing or issue date, after giving effect to such
Loans and/or Letters of Credit, as applicable; (ii) each applicable Loan Party
Obligor shall have duly executed and/or delivered, or, as applicable, shall have
caused such other applicable Persons to have duly executed and or delivered, to
Lender such further agreements, instruments, documents, proxies and certificates
as required pursuant to Section 3.3 hereof; (iii) each of the representations
and warranties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all respects as of the date such Loan is made and/or such
Letter of Credit is issued (or to the extent any representations or warranties
are expressly made solely as of an earlier date, such representations and
warranties shall be true and correct as of such earlier date), both before and
after giving effect thereto; and (iv) no Default or Event of Default shall be in
existence, both before and after giving effect thereto.
 
1.7 Repayments.
 
(a) Revolving Loans/Letters of Credit.  If at any time (a) the sum of the
outstanding balance of all Revolving Loans and the Letter of Credit Balance
exceeds the lesser of (i) the Maximum Revolving Facility Amount and (ii) the
Borrowing Base, or (b) any of the Loan Limits for Revolving Loans or Letters of
Credit are exceeded, then in each case, Borrower will within one (1) Business
Day pay to Lender such amounts (or, with respect to the Letter of Credit
Balance, provide cash collateral to Lender in the manner set forth in clause (b)
below) as shall cause Borrower to eliminate such excess.  For the avoidance of
doubt, prior to any such excess being eliminated, Lender shall have no
obligation to honor any request to fund a Revolving Loan or issue a Letter of
Credit.
 
 
3

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
 
(b) Maturity Date Payments / Cash Collateral.  All remaining outstanding
monetary Obligations (including, all accrued and unpaid fees described in the
Fee Letter) shall be payable in full on the Maturity Date or, if earlier, the
earlier of the date of any acceleration pursuant to Section 7.2 and the
Termination Date. Without limiting the generality of the foregoing, if, on the
Maturity Date, there are any outstanding Letters of Credit, then on such date
Borrower shall provide to Lender cash collateral in an amount equal to 105% of
the Letter of Credit Balance to secure all of the Obligations (including
estimated attorneys' fees and other expenses) relating to said Letters of
Credit, pursuant to a cash pledge agreement in form and substance reasonably
satisfactory to Lender.
 
1.8 Voluntary Termination of Loan Facilities.
 
 Borrower may, on at least thirty days prior written notice received by Lender,
permanently terminate the Loan facilities by repaying all of the outstanding
Obligations, including all principal, interest and fees with respect to the
Revolving Loans, and an Early Termination Fee in the amount specified in Section
(f) of the Fee Letter.  If, on the date of a voluntary termination pursuant to
this Section 1.8, there are any outstanding Letters of Credit, then on such
date, and as a condition precedent to such termination, Borrower shall provide
to Lender cash collateral in an amount equal to 105% of the Letter of Credit
Balance to secure all of the Obligations (including estimated attorneys' fees
and other expenses) relating to said Letters of Credit, pursuant to a cash
pledge agreement in form and substance reasonably satisfactory to Lender.  From
and after such date of termination, Lender shall have no obligation whatsoever
to extend any additional Loans or Letters of Credit.
 
1.9 Obligations Unconditional.
 
(a) The payment and performance of all Obligations shall constitute the absolute
and unconditional obligations of each Loan Party Obligor, and shall be
independent of any defense or rights of set-off, recoupment or counterclaim
which any Loan Party Obligor or any other Person might otherwise have against
Lender or any other Person.  All payments required (other than by Lender) by
this Agreement and/or the other Loan Documents shall be made in Dollars (unless
payment in a different currency is expressly provided otherwise in the
applicable Loan Document) and paid free of any deductions or withholdings for
any Indemnified Taxes or other amounts and without abatement, diminution or
set-off.  If any Loan Party Obligor is required by applicable law to make such a
deduction or withholding from a payment under this Agreement or under any other
Loan Document, such Loan Party Obligor shall pay to Lender such additional
amount as is necessary to ensure that, after the making of such deduction or
withholding, Lender receives (free from any liability in respect of any such
deduction or withholding) a net sum equal to the sum which it would have
received and so retained had no such deduction or withholding been made or
required to be made; provided, in the case of taxes, the foregoing shall apply
only to Indemnified Taxes, as more particularly set forth in Section 9.  Each
Loan Party Obligor shall (i) pay the full amount of any deduction or
withholding, which it is required to make by law, to the relevant authority
within the payment period set by applicable law, and (ii) promptly after any
such payment, deliver to Lender an original (or certified copy) official receipt
issued by the relevant authority in respect of the amount withheld or deducted
or, if the relevant authority does not issue such official receipts, such other
evidence of payment of the amount withheld or deducted as is reasonably
acceptable to Lender.
 
(b) If, at any time and from time to time after the Closing Date (or at any time
before or after the Closing Date with respect to (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all rules, regulations, guidelines or
directives thereunder or issued in connection therewith, or (y) all rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case for
purposes of this clause (y) pursuant to Basel III, regardless of the date
enacted, adopted or issued), (i) any change in any existing law, regulation,
treaty or directive or in the interpretation or application thereof, (ii) any
new law, regulation, treaty or directive enacted or application thereof, or
(iii) compliance by Lender with any request or directive from any Governmental
Authority, central bank or comparable agency (A) subjects Lender to any tax,
levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except for net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed generally
by federal, state, local or other taxing authorities with respect to interest or
fees payable hereunder or under any other Loan Document or changes in the rate
of tax on the overall net income of Lender or its members), or (B) imposes on
Lender any other condition or increased cost in connection with the transactions
contemplated thereby or participations therein, and the result of any of the
foregoing is to increase the cost to Lender of making or continuing any Loan or
Letter of Credit or to reduce any amount receivable hereunder or under any other
Loan Documents, then, in any such case, Borrower shall promptly pay to Lender,
when notified to do so by Lender, any additional amounts necessary to compensate
Lender, on an after-tax basis, for such additional cost or reduced amount as
reasonably determined by Lender; provided, in the case of Taxes, additional
amounts shall be required to be paid solely with respect to Indemnified
Taxes.  Each such notice of additional amounts payable pursuant to this Section
1.9(b) submitted by Lender to Borrower shall include reasonable detail of the
computation of such amounts and shall, absent manifest error, be conclusive.
 
 
4

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(c) Failure or delay on the part of Lender to demand compensation pursuant to
this Section shall not constitute a waiver of Lender’s right to demand such
compensation, provided that Borrower shall not be required to compensate Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than six months prior to the date that Lender notifies Borrower of the
events giving rise to such increased costs or reductions and of Lender’s
intention to claim compensation therefor.
 
(d) This Section 1.9 shall remain operative even after the Termination Date and
shall survive the payment in full of all of the Loans.
 
1.10 Reversal of Payments. To the extent that any payment or payments made to or
received by Lender pursuant to this Agreement or any other Loan Document are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid to any trustee, receiver or other Person under any
state, federal or other bankruptcy or other such applicable law, then, to the
extent thereof, such amounts (and all Liens, rights and remedies therefore)
shall be revived as Obligations (secured by all such Liens) and continue in full
force and effect under this Agreement and under the other Loan Documents as if
such payment or payments had not been received by Lender.  This Section 1.10
shall remain operative even after the Termination Date and shall survive the
payment in full of all of the Loans.
 
2.  
INTEREST AND FEES; LOAN ACCOUNT.

 
2.1 Interest. All Loans and other monetary Obligations shall bear interest at
the interest rate(s) set forth in Section 3 of Schedule A, and accrued interest
shall be payable (i) on the first day of each month in arrears, (ii) upon a
prepayment of such Loan in accordance with Section 1.8, and (iii) on the
Maturity Date; provided, that after the occurrence and during the continuation
of an Event of Default, all Loans and other monetary Obligations shall bear
interest at a rate per annum equal to two and one half of one  percentage points
(2.50%) in excess of the rate otherwise applicable thereto (the "Default Rate"),
and all such interest shall be payable on demand.  Changes in the interest rate
shall be effective as of the date of any change in the Base Rate.
 
 
5

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
2.2 Fees. Borrower shall pay Lender the fees set forth in the Fee Letter on the
dates set forth therein, which fees are in addition to all fees and other sums
payable by Borrower or any other Person to Lender under this Agreement or under
any other Loan Document, and, in each case are not refundable once paid.
 
2.3 Computation of Interest and Fees. All interest and fees shall be calculated
daily on the outstanding monetary Obligations based on the actual number of days
elapsed in a year of 360 days.
 
2.4 Loan Account; Monthly Accountings. Lender shall maintain a loan account for
Borrower reflecting all outstanding Loans and the Letters of Credit Balance,
along with interest accrued thereon and such other items reflected therein (the
"Loan Account"), and shall provide Borrower with a monthly accounting reflecting
the activity in the Loan Account, viewable by Borrower on Passport 6.0.  Each
accounting shall be deemed correct, accurate and binding on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of errors discovered by Lender), unless Borrower notifies Lender in
writing to the contrary within thirty days after such account is rendered,
describing the nature of any alleged errors or omissions.  However, Lender's
failure to maintain the Loan Account or to provide any such accounting shall not
affect the legality or binding nature of any of the Obligations.  Interest, fees
and other monetary Obligations due and owing under this Agreement (including
fees and other amounts paid by Lender to issuers of Letters of Credit) may, in
Lender's discretion, be charged to the Loan Account, and will thereafter be
deemed to be Revolving Loans and will bear interest at the same rate as other
Revolving Loans.
 
2.5 Further Obligations; Maximum Lawful Rate. With respect to all monetary
Obligations for which the interest rate is not otherwise specified herein
(whether such Obligations arise hereunder or under any other Loan Document, or
otherwise), such Obligations shall bear interest at the rate(s) in effect from
time to time with respect to the Revolving Loans and shall be payable upon
demand by Lender.  In no event shall the interest charged with respect to any
Loan or any other Obligation exceed the maximum amount permitted under
applicable law.  Notwithstanding anything to the contrary herein or elsewhere,
if at any time the rate of interest payable or other amounts hereunder or under
any other Loan Document (the "Stated Rate") would exceed the highest rate of
interest or other amount permitted under any applicable law to be charged (the
"Maximum Lawful Rate"), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest and other amounts payable shall be equal to the
Maximum Lawful Rate; provided, that if at any time thereafter the Stated Rate is
less than the Maximum Lawful Rate, Borrower shall, to the extent permitted by
applicable law, continue to pay interest and such other amounts at the Maximum
Lawful Rate until such time as the total interest and other such amounts
received is equal to the total interest and other such amounts which would have
been received had the Stated Rate been (but for the operation of this provision)
the interest rate payable or such other amounts payable.  Thereafter, the
interest rate and such other amounts payable shall be the Stated Rate unless and
until the Stated Rate again would exceed the Maximum Lawful Rate, in which event
this provision shall again apply.  In no event shall the total interest or other
such amounts received by Lender exceed the amount which it could lawfully have
received had the interest and other such amounts been calculated for the full
term hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence,
Lender has received interest or other such amounts hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other Obligations (other than interest)
payable hereunder, and if no such principal or other Obligations are then
outstanding, such excess or part thereof remaining shall be paid to
Borrower.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
3.  
SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES.

 
3.1 Grant of Security Interest. To secure the full payment and performance of
all of the Obligations, each Loan Party Obligor hereby assigns to Lender and
grants to Lender a continuing security interest in solely the following property
of each Loan Party Obligor, now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located, and whether or not eligible for
lending purposes:  (i) all Accounts (whether or not Eligible Accounts), (ii) all
Inventory (whether or not Eligible Inventory), (iii) all Deposit Accounts
identified in Schedule "A" of the WF DACA (collectively, the "Subject DACA
Accounts"), and deposits and cash in the Subject WF DACA Accounts, (iv) all
other deposit accounts used by any Loan Party Obligor for the purpose of receipt
of collections on Accounts from time to time after the date hereof, and deposits
and cash in such amounts, (v) all software used in the billing and collection of
such Accounts and the tracking of such Inventory and (vi) all additions and
accessions to, substitutions for, and replacements, products and Proceeds of the
foregoing property, including insurance proceeds in respect of the foregoing
property, and all of each Loan Party Obligor's books and records relating to any
of the foregoing; provided, however, that notwithstanding any of the other
provisions set forth in this Section 3.1, this Agreement shall not constitute a
grant of a security interest in any property to the extent that such grant of a
security interest is prohibited by any requirements of law of a Governmental
Authority, requires a consent not obtained of any Governmental Authority
pursuant to such requirement of law or is prohibited by, constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except to the extent that such
requirement of law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law.
 
3.2 Reserved.
 
3.3 Further Assurances.  Each Loan Party Obligor shall, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver (and/or use
commercially reasonable efforts to cause such other applicable Person to take,
execute, acknowledge and deliver) all such further acts, documents, agreements
and instruments as Lender shall deem reasonably necessary in order to (a) carry
out the intent and purposes of the Loan Documents and the transactions
contemplated thereby, (b) establish, create, preserve, protect and perfect a
first priority lien (subject only to Permitted Liens) in favor of Lender in all
Collateral (wherever located) from time to time owned by the Loan Party
Obligors, (c) cause each Loan Party Obligor to guarantee all of the Obligations,
and (d) facilitate the collection of the Collateral.  Without limiting the
foregoing, each Loan Party Obligor shall, at its own cost and expense, promptly
and duly take, execute, acknowledge and deliver (and/or use commercially
reasonable efforts to cause such other applicable Person to take, execute,
acknowledge and deliver) to Lender all promissory notes, security agreements,
agreements with landlords, mortgagees and processors and other bailees,
subordination and intercreditor agreements and other agreements, instruments and
documents, in each case in form and substance reasonably acceptable to Lender,
as Lender may request from time to time to perfect, protect, and maintain
Lender's security interests in the Collateral, including the required priority
thereof, and to fully carry out the transactions contemplated by the Loan
Documents.  For the avoidance of doubt, no direct or indirect Foreign Subsidiary
of Parent shall be required to be a Borrower or a Loan Party Obligor.
 
 
7

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
3.4 UCC Financing Statements.  Each Loan Party Obligor authorizes Lender to
file, transmit, or communicate, as applicable, from time to time, Uniform
Commercial Code financing statements, along with amendments and modifications
thereto, in all filing offices selected by Lender, listing such Loan Party
Obligor as the debtor and Lender as the secured party, and describing the
collateral covered thereby in such manner as Lender may elect.  Each Loan Party
Obligor also hereby ratifies its authorization for Lender to have filed in any
filing office any financing statements filed prior to the date hereof.
 
4.  
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.

 
4.1 Bank Accounts. Each Loan Party Obligor hereby represents and warrants that
it has delivered to Lender a description of all Deposit Accounts and all other
depositary and other accounts maintained by each Loan Party Obligor as of the
Closing Date, which description includes for each such account the name of the
Loan Party Obligor maintaining such account, the name, of the financial
institution at which such account is maintained, the account number, and the
purpose of such account.  After the Closing Date, no Loan Party Obligor shall
open any new deposit accounts, bank accounts or other accounts used for the
purpose of receiving collections on any Accounts without:  (i) providing to
Lender the information required by the first sentence of this Section 4.1 with
respect to such Deposit Accounts or other accounts, as applicable; and (ii) if
such account is with Wells Fargo Bank, N.A., adding such deposit account or
other account to the WF DACA; or if such deposit or other account is not with
Wells Fargo Bank, N.A., delivering to Lender a deposit account control agreement
in form an substance substantially similar to the WF DACA or otherwise
acceptable to Lender, and upon delivery of the Instruments required by this
clause (ii), such deposit or other accounts shall become Subject DACA
Accounts.  Each Borrower  will, at its expense, establish (and revise from time
to time as Lender may require) procedures acceptable to Lender, in Lender's sole
discretion, for the collection of checks, wire transfers and all other proceeds
of all of such Borrower's Accounts and other Collateral ("Collections"), which
shall include, upon the occurrence and during the continuance of a Springing
DACA Event, depositing all Collections received by such Borrower into one or
more Subject DACA Accounts, as directed by Lender (each, a "Springing DACA
Account"), under an arrangement acceptable to Lender with a depository bank
acceptable to Lender, pursuant to which all funds deposited into each Springing
DACA Account are to be transferred to Lender in such manner, and with such
frequency, as Lender shall specify.  Each Borrower agrees to execute, and to
cause its depository banks and other account holders to execute, such springing
deposit account control agreements and other documentation as Lender shall
require from time to time in connection with the foregoing, all in form and
substance acceptable to Lender, and in any event such arrangements and documents
must be in place on the date hereof with respect to accounts in existence on the
date hereof, or prior to any such account being opened with respect to any such
account opened after the date hereof, in each case excluding Restricted
Accounts.  Prior to the Closing Date, Borrower shall deliver to Lender a
complete and executed Authorized Accounts form regarding Borrower's operating
account(s) into which the proceeds of Loans are to be paid in the form of
Exhibit D annexed hereto.
 
4.2 Application of Payments.  All amounts paid to or received by Lender in
respect of the monetary Obligations, from whatever source (whether from Borrower
or any other Loan Party Obligor pursuant to such other Loan Party Obligor's
guaranty of the Obligations, any realization upon any Collateral, or otherwise)
shall, unless otherwise directed by Borrower with respect to any particular
payment (unless an Event of Default shall then be continuing, in which event
Lender may disregard Borrower's direction), be applied by Lender to the
Obligations in such order as Lender may elect, and absent such election shall be
applied as follows:
 
 
8

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(i) FIRST, to reimburse Lender for all out-of-pocket costs and expenses, and all
indemnified losses, incurred by Lender which are reimbursable to Lender in
accordance with this Agreement and/or any of the other Loan Documents,
 
(ii) SECOND, to any accrued but unpaid interest on any Protective Advances,
 
(iii) THIRD, to the outstanding principal of any Protective Advances,
 
(iv) FOURTH, to any accrued but unpaid fees owing to Lender under this Agreement
and/or any other Loan Documents,
 
(v) FIFTH, to any unpaid accrued interest on the Obligations,
 
(vi) SIXTH, to the outstanding principal of the Revolving Loans, and, to the
extent required by this Agreement, to cash collateralize the Letter of Credit
Balance, and
 
(vii) SEVENTH, to the payment of any other outstanding Obligations; and after
payment in full in cash of all of the outstanding monetary Obligations, any
further amounts paid to or received by Lender in respect of the Obligations (so
long as no monetary Obligations are outstanding) shall be paid over to Borrower
or such other Person(s) as may be legally entitled thereto.  For purposes of
determining the Borrowing Base, such amounts will be credited to the Loan
Account and the Collateral balances to which they relate upon Lender's receipt
of an advice from Lender's Bank (set forth in Section 5 of Schedule A) that such
items have been credited to Lender's account at Lender's Bank (or upon Lender's
deposit thereof at Lender's Bank in the case of payments received by Lender in
kind), in each case subject to final payment and collection.  However, for
purposes of computing interest on the Obligations, such items shall be deemed
applied by Lender three Business Days after Lender's receipt of advice of
deposit thereof at Lender's Bank.
 
4.3 Notification; Verification. Lender or its designee may, from time to time,
(i) whether or not a Default or Event of Default has occurred, verify with the
Account Debtors of the Loan Party Obligors the validity, amount and other
matters relating to the Accounts of the Loan Party Obligors, by means of
participating, in a silent capacity (listening, not speaking), on telephone
calls to such Account Debtors made by personnel of such Loan Party Obligor or
Parent’s then-engaged accounting firm; and (ii) if Lender in its Permitted
Discretion determines that the Collateral is insufficient to fully secure the
Obligations or that the prospect of payment or performance of the Obligations is
materially impaired (x) notify Account Debtors of the Loan Party Obligors that
Lender has a security interest in the Accounts of the Loan Party Obligors and
direct such Account Debtors to make payment thereof directly to Lender; each
such notification to be sent on the letterhead of such Loan Party Obligor and
substantially in the form of Exhibit E annexed hereto; and (y) demand, collect
or enforce payment of any Accounts (but without any duty to do so).  Each Loan
Party Obligor hereby authorizes Account Debtors to make payments directly to
Lender and to rely on notice from Lender without further inquiry. Lender may on
behalf of each Loan Party Obligor endorse all items of payment received by
Lender that are payable to such Loan Party Obligor for the purposes described
above.
 
 
9

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
4.4 Power of Attorney.  Borrower hereby grants to Lender an irrevocable power of
attorney, coupled with an interest, authorizing and permitting Lender (acting
through any of its officers, employees, attorneys or agents), at Lender's
option, but without obligation, with or without notice to Borrower, and at
Borrower's expense, to do any or all of the following, in Borrower's name or
otherwise:
 
(a) (i) execute on behalf of Borrower any documents that Lender may, in its
Permitted Discretion, deem advisable in order to perfect, protect and maintain
Lender's security interests, and priority thereof, in the Collateral (including
such financing statements and continuation financing statements, and amendments
or other modifications thereto, as Lender shall deem necessary or appropriate);
(ii) endorse Borrower's name on all checks and other forms of remittances
received by Lender constituting proceeds of Collateral; (iii) pay any sums
required on account of Borrower to secure the release of any Liens (including
tax liens) thereon; (iv) pay any amounts necessary to obtain, or maintain in
effect, any of the insurance described in Section 5.14 that Borrower has failed
to obtain; (v) subject to the provisions of Section 4.3(ii) hereof, receive and
otherwise take control in any manner of any cash or non-cash items of payment or
Proceeds of Collateral; and (vi) receive, open and dispose of all mail addressed
to Borrower at any post office box/lockbox maintained by Lender for Borrower;
and
 
(b) After the occurrence and during the continuance of an Event of Default;
(i) [reserved]; (ii) execute on behalf of Borrower any invoices relating to any
Accounts, any draft against any Account Debtor, any proof of claim in
bankruptcy, any notice of Lien or claim, and any assignment or satisfaction of
mechanic's, materialman's or other Lien; (iii) except as otherwise provided in
Section 4.3(i) hereof, execute on behalf of Borrower any notice to any Account
Debtor; (iv) pay, contest or settle any Lien, charge, encumbrance, security
interest and adverse claim in or to any of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same;
(v) grant extensions of time to pay, compromise claims relating to, and settle
Accounts for less than face value and execute all releases and other documents
in connection therewith; (vi) settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (xii) instruct any third party having custody or control of any
Collateral or books or records belonging to, or relating to, Borrower to give
Lender the same rights of access and other rights with respect thereto as Lender
has under this Agreement or any other Loan Document; (viii) change the address
for delivery of Borrower's mail; and (ix) instruct any Account Debtor to make
all payments due to Borrower directly to Lender.
 
Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys' fees incurred, by Lender with respect to the foregoing
shall be added to and become part of the Obligations, shall be payable on
demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations.  Borrower agrees that Lender's rights
under the foregoing power of attorney and/or any of Lender's other rights under
this Agreement or the other Loan Documents shall not be construed to indicate
that Lender is in control of the business, management or properties of Borrower.
 
4.5 Disputes. Each Loan Party Obligor shall promptly notify Lender of all
material disputes or claims relating to its Accounts.  Each Loan Party Obligor
agrees that it will not, without Lender's prior written consent, compromise or
settle any of its Accounts for less than the full amount thereof, grant any
extension of time for payment of any of its Accounts, release (in whole or in
part) any Account Debtor or other person liable for the payment of any of its
Accounts or grant any credits, discounts, allowances, deductions, return
authorizations or the like with respect to any of its Accounts or Chattel Paper;
except (unless otherwise directed by Lender during the existence of a Default or
an Event of Default) such Loan Party Obligor may take any of such actions in the
ordinary course of its business consistent with past practices, provided that
Borrower promptly reports the same to Lender to the extent the amount at issue
with regard to any single account exceeds $100,000.
 
 
10

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
4.6 Invoices. If Lender in its Permitted Discretion determines that the
Collateral is insufficient to fully secure the Obligations or that the prospect
of payment or performance of the Obligations is materially impaired at Lender's
request, each Loan Party Obligor will cause all invoices and statements which it
sends to Account Debtors or other third parties to be marked, in a manner
satisfactory to Lender, to reflect Lender's security interest therein and
payment instructions acceptable to Lender.
 
4.7 Inventory.
 
(a) Returns.  No Loan Party Obligor will accept returns of any Inventory from
any Account Debtor except (i) Inventory returned in connection with a sale
transaction involving such Inventory and (ii) in the ordinary course of its
business.  In the event the value of returned  Inventory in any one calendar
month exceeds $100,000 (collectively for all Loan Party Obligors), Borrower will
notify Lender (which notice shall specify the value of all such returned
Inventory, the reasons for such returns, and the locations and the condition of
such returned Inventory) within 15 days after month end.
 
(b) Third Party Locations.  Loan Party Obligors shall endeavor to give Lender
prior written notice of such Loan Party Obligor’s storage of Inventory at any
location other than a location set forth on Section 1(d) of the Disclosure
Schedule, provided, however in no event shall such Loan Party Obligor provide
such written notice later than 15 Business Days after the end of the month in
which such Inventory was stored at such other location.   For the avoidance of
doubt, no such Inventory stored at any location other than a location previously
set forth on Section 1(d) of the Disclosure Schedule shall be considered by
Lender for compliance with the criteria set forth in clause (iv) of the defined
term Eligible Inventory unless Lender shall have received (x) 15 Business Day’s
prior written notice of such Inventory being moved or located as such other
location, (y) the documents required by Section 3.3 hereof (or in lieu thereof a
rent reserve equal to three (3) months’ rent for such location has been applied
by Borrower in the calculation of the Borrowing Base) and (z) an updated
Borrowing Base Certificate in form and substance satisfactory to Lender.
 
(c) Sale on Return, etc.  No Loan Party Obligor will, without Lender's prior
written consent, at any time, sell any Inventory on a sale-or-return, guaranteed
sale, consignment, or other contingent basis.
 
(d) Fair Labor Standards Act.  Each Loan Party Obligor represents and warrants,
and covenants that at all times, that all of the Inventory of each Loan Party
Obligor has been, at all times will be, produced only in accordance with the
Fair Labor Standards Act of 1938 and all rules, regulations and orders
promulgated thereunder.
 
4.8 Access to Collateral, Books and Records. At reasonable times, upon
reasonable prior notice to Borrower, Lender and/or its representatives or agents
shall have the right to inspect the Collateral, and the right to examine and
copy each Loan Party Obligor's books and records relating to the
Collateral.  Each Loan Party Obligor agrees to give Lender access to any or all
of such Loan Party Obligor's premises to enable Lender to conduct such
inspections and examinations.  So long as no Event of Default shall have
occurred and be continuing, only two of such inspections and examinations per
year shall be at Borrower's expense and the charge therefor shall be $1,000 per
person per day (or such higher amount as shall represent Lender's then current
standard charge), plus reasonable and documented out-of-pocket expenses.  Upon
the occurrence and continuance of an Event of Default, Lender may, at Borrower's
expense, require each Loan Party Obligor to cooperate with all reasonable
requests of Lender, including making personnel of Borrower available to assist,
with respect to the collection, sale or other disposition of Collateral.  Each
Loan Party Obligor hereby irrevocably authorizes all accountants and third
parties to disclose and deliver to Lender, at Borrower's expense, all financial
information, books and records, work papers, management reports and other
information in their possession regarding the Collateral.
 
 
11

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
4.9 Appraisals. Each Loan Party Obligor will permit Lender and each of its
representatives or agents to conduct appraisals and valuations of the Collateral
at such times and intervals as Lender may designate.  So long as no Event of
Default shall have occurred and be continuing, only two of such appraisals and
valuations per year shall be at Borrower's expense.
 
5.  
REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
To induce Lender to enter into this Agreement, each Loan Party Obligor
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which any Loan is made or Letter
of Credit is issued (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date, in which case such
representation or warranty will be made as of such earlier and/or specified
date), and (ii) shall not be affected by any knowledge of, or any investigation
by, Lender, and (b) each such covenant shall continuously apply with respect to
all times commencing on the date hereof and continuing until the Termination
Date):
 
5.1 Existence and Authority. Each Loan Party Obligor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
(which jurisdiction is identified in Section 1(a) of the Disclosure Schedule)
and is qualified to do business in each jurisdiction in which the operation of
its business requires that it be qualified (which each such jurisdiction is
identified in Section 1(a) of the Disclosure Schedule), except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect. Each Loan Party Obligor has all requisite power and authority to
own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby. The execution,
delivery and performance by each Loan Party Obligor of this Agreement and all of
the other Loan Documents to which such Loan Party Obligor is a party have been
duly and validly authorized, do not violate such Loan Party Obligor's Organic
Documents, or any law or any agreement or instrument or any court order which is
binding upon any Loan Party Obligor or its property, do not constitute grounds
for acceleration of any Indebtedness or obligation under any material agreement
or instrument which is binding upon any Loan Party Obligor or its property, and
do not require the consent of any Person.  No Loan Party Obligor is required to
obtain any government approval, consent, or authorization from, or to file any
declaration or statement with, any Governmental Authority in connection with or
as a condition to the execution, delivery or performance of any of the Loan
Documents.  This Agreement and each of the other Loan Documents have been duly
executed and delivered by, and are enforceable against each of the Loan Party
Obligors who have signed them, in accordance with their respective terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Section 1(f) of the Disclosure Schedule sets
forth the ownership of Borrower and its Subsidiaries.
 
 
12

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
5.2 Names; Trade Names and Styles.  The name of each Loan Party Obligor set
forth on Section1(b) of the Disclosure Schedule is its correct and complete
legal name as of the date hereof, and no Loan Party Obligor has used any other
name at any time since January 1, 2011, or at any time will use any other name,
in any tax filing made in any jurisdiction.  Listed in Section 1(b) of the
Disclosure Schedule are all prior names used by each Loan Party Obligor at any
time in the past five years and all of the present and prior trade names used by
any Loan Party Obligor since January 1, 2011.  Borrower shall give Lender at
least fifteen (15) Business Days' prior written notice (and will deliver an
updated Section 1(b) of the Disclosure Schedule to reflect the same) before it
or any other Loan Party Obligor changes its legal name or does business under
any other name.
 
5.3 Title to Collateral; Third Party Locations; Permitted Liens. Each Loan Party
Obligor has, and at all times will continue to have, good and marketable title
to all of the Collateral.  The Collateral now is, and at all times will remain,
free and clear of any and all Liens, except for Permitted Liens. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document
(including any provision for, reference to, or acknowledgement of, any Lien or
Permitted Lien), nothing herein and no approval by the Lender of any Lien or
Permitted Lien (whether such approval is oral or in writing) shall be construed
as or deemed to constitute a subordination by the Lender of any security
interest or other right, interest or Lien in or to the Collateral or any part
thereof in favor of any Lien or Permitted Lien or any holder of any Lien or
Permitted Lien. Lender now has, and will at all times continue to have, a
first-priority perfected and enforceable security interest in all of the
Collateral, subject only to the Permitted Liens, and each Loan Party Obligor
will at all times defend Lender and the Collateral against all claims of
others.  Except for leases or subleases as to which (i) Borrower has delivered
to Lender a landlord's waiver in form and substance satisfactory to Lender, (ii)
Collateral located in leased or subleased premises for which the Lender has
established a Reserve, and (iii) Collateral valued at less than $100,000 in the
aggregate at any time is located upon such leased or subleased premises, no Loan
Party Obligor is or will be a lessee or sublessee under any real property lease
or sublease.  Except for warehouses as to which (i) Borrower has delivered to
Lender a warehouseman's waiver in form and substance satisfactory to Lender and
(ii) Collateral valued at less than $100,000 in the aggregate at any time is
located, no Loan Party Obligor is or will at any time be a bailor of any Goods
at any warehouse or otherwise.  Prior to causing or permitting any Collateral to
at any time be located upon premises in which any third party (including any
landlord, warehouseman, or otherwise) has an interest, Borrower shall notify
Lender and the applicable Loan Party Obligor shall cause each such third party
to execute and deliver to Lender, in form and substance acceptable to Lender,
such waivers, collateral access agreements, and subordinations as Lender shall
specify, so as to, among other things, ensure that Lender's rights in the
Collateral are, and will at all times continue to be, superior to the rights of
any such third party and that Lender has access to such Collateral.  Each
applicable Loan Party Obligor will keep at all times in full force and effect,
and will comply at all times with all the terms of, any lease of real property
where any of the Collateral now or in the future may be located.
 
5.4 Accounts. As of each date reported by Borrower, all Accounts which Borrower
has then reported to Lender as then being Eligible Accounts comply in all
respects with the criteria for eligibility set forth in the definition of
Eligible Accounts.  All such Accounts are genuine and in all respects what they
purport to be, arise out of a completed, bona fide and unconditional and
non-contingent sale and delivery of goods or rendition of services by Borrower
in the ordinary course of its business and in accordance with the terms and
conditions of all purchase orders, contracts or other documents relating
thereto, and the transactions giving rise to such Accounts a comply with all
applicable laws and governmental rules and regulations.
 
5.5 [Reserved].
 
 
13

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
5.6 Capitalization; Margin Stock.
 
(a) No Loan Party Obligor, directly or indirectly, owns, or shall at any time
own, any capital stock or other equity interests of any other Person except as
set forth in Sections 1(f) and 1(g) of the Disclosure Schedule, and such
Sections of the Disclosure Schedule list all Investment Property owned by each
Loan Party Obligor, except in each case for Permitted Investments and except as
permitted by Section 5.24(a).
 
(b) No Loan Party Obligor owns, or has any present intention of acquiring, any
"margin security" or any "margin stock" within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System (herein called
"margin security" and "margin stock").  None of the proceeds of the Loans will
be used, directly or indirectly, for the purpose of purchasing or carrying, or
for the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin security or margin stock or for any
other purpose which might constitute the transactions contemplated hereby a
"purpose credit" within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.
 
5.7 [Reserved].
 
5.8 Jurisdiction of Organization; Location of Collateral. Sections 1(c) and 1(d)
of the Disclosure Schedule set forth (i) each place of business of each Loan
Party Obligor (including its chief executive office), (ii) all locations where
all Inventory and other Collateral owned by each Loan Party Obligor is kept, and
(iii) whether each such Collateral location and/or place of business (including
each Loan Party Obligor's chief executive office) is owned by a Loan Party
Obligor or leased (and if leased, specifies the complete name and notice address
of each lessor).  No Collateral is located outside the United States or in the
possession of any lessor, bailee, warehouseman or consignee, except as expressly
indicated in Sections 1(c) and 1(d) of the Disclosure Schedule or as otherwise
permitted by this Agreement.  Each Loan Party Obligor will give Lender at least
fifteen (15) Business Days' prior written notice before changing its
jurisdiction of organization, opening any additional place of business, changing
its chief executive office or the location of its books and records, or moving
any of the Collateral to a location other than one of the locations set forth in
Sections 1(c) and 1(d) of the Disclosure Schedule or as otherwise permitted by
this Agreement, and will execute and deliver all financing statements, and
subject to Section 4.7(b)(y), landlord waivers and collateral access agreements,
together with all other agreements, instruments and documents which Lender shall
reasonably require in connection therewith prior to making such change, all in
form and substance satisfactory to Lender.  Without the prior written consent of
Lender, no Loan Party Obligor will at any time (x) change its jurisdiction of
organization or (y) allow any Collateral to be located outside of the United
States of America except for Inventory being delivered to cruise ships.
 
5.9 Financial Statements and Reports; Solvency.
 
(a) All financial statements delivered to Lender by or on behalf of any Loan
Party have been, and at all times will be, prepared in conformity with GAAP, and
completely and fairly reflect the financial condition of each Loan Party covered
thereby, at the times and for the periods therein stated, provided that the
interim financial statements may be subject to changes from ordinary course
year-end audit and quarterly review adjustments and such interim statements need
not contain footnotes.
 
 
14

--------------------------------------------------------------------------------

 
 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(b) As of the date hereof (after giving effect to the Loans and Letters of
Credit to be made or issued on the date hereof, and the consummation of the
transactions contemplated hereby), and as of each other day that any Loan or
Letter of Credit is made or issued (after giving effect thereof), (i) the fair
saleable value of all of the assets and properties of each Loan Party,
individually, exceeds the aggregate liabilities and Indebtedness of each such
Loan Party (including contingent liabilities), (ii) each Loan Party,
individually, is solvent and able to pay its debts as they come due, (iii) each
Loan Party, individually, has sufficient capital to carry on its business as now
conducted and as proposed to be conducted, (iv) no Loan Party is contemplating
either the liquidation of all or any substantial portion of its assets or
property, or the filing of any petition under any state, federal, or other
bankruptcy or insolvency law, and (v) no Loan Party has knowledge of any Person
contemplating the filing of any such petition against any Loan Party.
 
5.10 Tax Returns and Payments; Pension Contributions.
 
(a) Parent, and from and after the date of the applicable acquisition by Parent,
each other Loan Party has timely filed all tax returns and reports required by
applicable law, has timely paid all applicable taxes, assessments, deposits and
contributions owing by such Loan Party and will timely pay all such items in the
future as they became due and payable.  Each Loan Party may, however, defer
payment of any contested taxes; provided, that such Loan Party (i) in good faith
contests its obligation to pay such taxes by appropriate proceedings promptly
and diligently instituted and conducted; (ii) notifies Lender in writing of the
commencement of, and any material development in, the proceedings; (iii) posts
bonds or takes any other commercially reasonable steps required to keep the
contested taxes from becoming a Lien upon any of the Collateral and
(iv) maintains adequate reserves therefor in conformity with GAAP.  No Loan
Party is aware of any claims or adjustments proposed for any prior tax years
that could result in additional taxes becoming due and payable by any Loan
Party.  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable laws.  Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter or opinion letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.  There are no pending or, to the best knowledge of any
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liabilities individually or in the aggregate in excess of
$100,000 on any Loan Party.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in liabilities
individually or in the aggregate on any Loan Party in excess of $100,000. No
ERISA Event has occurred, and no Loan Party is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan, in each case that could reasonably
be expected to result in liabilities individually or in the aggregate in excess
of $100,000. Each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, in each case except as could not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $100,000.  As of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid, except as could not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $100,000.  No Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid, except as could not reasonably be expected to result in liabilities
individually or in the aggregate to the Loan Parties in excess of $100,000.   No
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA except as could not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $100,000.  The PBGC has not instituted, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC, to institute proceedings under Title IV of ERISA to terminate
any Pension Plan except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties in excess of
$100,000.
 
 
15

--------------------------------------------------------------------------------

 
 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(b) [Reserved]
 
5.11 Compliance with Laws; Intellectual Property; Licenses.
 
(a) Each Loan Party Obligor has complied, and will continue at all times to
comply, with all provisions of all applicable laws and regulations, including
those relating to the ownership of real or personal property, the conduct and
licensing of each Loan Party Obligor's business, the payment and withholding of
Taxes, ERISA and other employee matters, safety and environmental matters and
employment insurance, vacation pay and employee income taxes, except to the
extent such non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
 
(b) No Loan Party Obligor has received written notice of default or violation,
nor is any Loan Party Obligor in default or violation, with respect to any
judgment, order, writ, injunction, decree, demand or assessment issued by any
court or any federal, state, local, municipal or other Governmental Authority
relating to any aspect of any Loan Party Obligor's business, affairs, properties
or assets.  No Loan Party Obligor has received written notice of or been charged
with, or is, to the knowledge of any Loan Party Obligor, under investigation
with respect to, any violation of any provision of any applicable law, except to
the extent such alleged violations could not reasonably be expected to result in
a Material Adverse Effect.
 
(c) No Loan Party Obligor owns any registered Intellectual Property, except as
set forth in Section 4 of the Disclosure Schedule.  Except as set forth in
Section 4 of the Disclosure Schedule, none of the registered Intellectual
Property owned by any Loan Party Obligor is the subject of any licensing or
franchise agreement pursuant to which such Loan Party Obligor is the licensor or
franchisor.  Each Loan Party Obligor shall notify Lender in writing in
accordance with clause (l) of Schedule D of any additional registered
Intellectual Property rights acquired or arising after the Closing Date and
shall submit to Lender a supplement to Section 4 of the Disclosure Schedule to
reflect such additional rights.  Each Loan Party Obligor owns or has, and will
at all times continue to own or have, the valid right to use all registered
patents, trademarks, copyrights, software, computer programs, equipment designs,
network designs, equipment configurations, technology and other Intellectual
Property used, marketed and sold in such Loan Party Obligor's business, and each
Loan Party Obligor is in compliance, and will continue at all times to comply,
in all respects with all licenses, user agreements and other such agreements
regarding the use of Intellectual Property, except, in each case, where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.  Except as disclosed to Lender in writing, no Loan Party Obligor
has any knowledge that, or has received any notice claiming that, any of its
registered Intellectual Property infringes upon or violates the rights of any
other Person.
 
 
16

--------------------------------------------------------------------------------

 
 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(d) Each Loan Party Obligor has and will continue at all times to have, all
federal, state, local and other licenses and permits required to be maintained
in connection with such Loan Party Obligor’s business operations, and all such
licenses and permits are valid and in full force and effect, except to the
extent the failure to have or maintain such licenses and permits could not
reasonably be expected to result in a Material Adverse Effect.  Each Loan Party
Obligor has, and will continue at all times to have, complied with the
requirements of such licenses and permits in all material respects, and has
received no written notice of any pending or threatened proceedings for the
suspension, termination, revocation or limitation thereof, except where the
failure to have or comply with such licenses and permits, or to receive such
notices, could not reasonably be expected to result in a Material Adverse
Effect.  No Loan Party Obligor is aware of any facts or conditions that could
reasonably be expected to cause or permit any of such licenses or permits to be
voided, revoked or withdrawn, except to the extent the loss of such license or
permit would not be reasonably expected to have a Material Adverse Effect.
 
5.12 Litigation. Except for claims incurred in the ordinary course of business
with respect to which Parent does not reasonably believe will result in a
Material Adverse Effect, and except for any other matters (i) disclosed in
Parent’s SEC Form 10-Q for the fiscal quarter most-recently then ended or (ii)
during the period subsequent to such Form 10-Q filing but prior to the
immediately following Form 10-Q filing, disclosed to Lender pursuant to Section
5.15(h) of this Agreement, there are no claims, proceedings, litigation or
investigations pending or (to the best of each Loan Party Obligor's knowledge)
threatened in writing against any Loan Party Obligor.  There is no claim, suit,
litigation, proceeding or investigation pending or (to the best of each Loan
Party Obligor's knowledge) threatened in writing by or against or affecting any
Loan Party Obligor in any court or before any Governmental Authority as to which
Parent has not established appropriate reserves as required by GAAP.
 
5.13 Use of Proceeds. All proceeds of all Loans and Letters of Credit shall be
used by Borrower solely (i) to pay the fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, (ii) for Borrower's working capital purposes
and (iii) for such other purposes not prohibited by this Agreement.  All
proceeds of all Loans and Letters of Credit will be used solely for lawful
business purposes.
 
5.14 Insurance.
 
(a) Each Loan Party Obligor will at all times carry property, liability and
other insurance, with financially sound and reputable insurance companies, in
such form and amounts, and with such deductibles and other provisions as are
usually obtained by companies engaged in the same or similar business as such
Loan Party Obligors and which are satisfactory to Lender, and Borrower will
provide Lender with evidence satisfactory to Lender that such insurance is, at
all times, in full force and effect.  A true and complete listing of such
insurance as of the Closing Date, including issuers, coverages and deductibles,
has been delivered to Lender prior to the Closing Date.  Each property insurance
policy shall name Lender as loss payee with respect to the Collateral and shall
contain a lender's loss payable endorsement in form reasonably acceptable to
Lender, each liability insurance policy shall name Lender as an additional
insured shall be collaterally assigned to Lender, all in form and substance
reasonably satisfactory to Lender.  All policies of insurance shall provide that
they may not be cancelled or changed without at least thirty days' prior written
notice to Lender.  Borrower shall advise Lender promptly of any policy
cancellation, non-renewal, reduction, or material amendment with respect to any
insurance policies maintained by any Loan Party Obligor or any receipt by any
Loan Party Obligor of any notice from any insurance carrier regarding any
intended or threatened cancellation, non-renewal, reduction or material
amendment of any of such policies, and Borrower shall promptly deliver to Lender
copies of all notices and related documentation received by any Loan Party
Obligor in connection with the same.
 
 
17

--------------------------------------------------------------------------------

 
 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(b) Borrower shall deliver to Lender no later than fifteen (15) days prior to
the expiration of any then current insurance policies, insurance certificates
evidencing renewal of all such insurance policies required by this
Section 5.14.  Borrower shall deliver to Lender, upon Lender's written request,
certificates evidencing such insurance coverage in a form reasonably acceptable
to Lender.  If any Loan Party Obligor fails to provide Lender with a certificate
of insurance or other evidence of the continuing insurance coverage required by
this Agreement within the time period set forth in the first sentence of this
Section 5.14(b), Lender may purchase insurance required by this Agreement at
Borrower's expense.  This insurance may, but need not, protect any Loan Party
Obligor’s interests.
 
5.15 Financial, Collateral and Other Reporting / Notices. Each Loan Party has
kept and will at all times keep adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP, as applicable, reflecting all its financial
transactions.  Each Loan Party Obligor will cause to be prepared and furnished
to Lender, in each case in a form and in such detail as is acceptable to Lender
the following items (the items to be provided under this Section 5.15 shall be
delivered to Lender by posting on Passport 6.0 (or, if requested by Lender, by
another form of Approved Electronic Communication or in writing)).
 
(a) Borrowing Base / Collateral Reports / Insurance Certificates / Disclosure
Schedules / Other Items. The items described on Schedule D hereto by the
respective dates set forth therein, including, without limitation, a Borrowing
Base Certificate in the form of Schedule C attached hereto;
 
(b) Annual Financial Statements.  Not later than 120 days after the close of
each Fiscal Year, unqualified, audited financial statements of the Parent as of
the end of such year, including balance sheet, income statement, and statement
of cash flow, on a consolidated basis (including management discussion and
analysis of such results), certified by a firm of independent certified public
accountants of recognized standing selected by Parent, together with a copy of
any management letter issued in connection therewith.  Concurrently with the
delivery of such financial statements, Borrower shall deliver to Lender a
Compliance Certificate, indicating whether any Default or Event of Default is
then in existence;
 
(c) Interim Financial Statements.  (i) Not later than thirty days after the end
of each month hereafter (other than for the months of March, June, September and
December, unaudited interim financial statements of Parent as of the end of such
month and of the portion of such Fiscal Year then elapsed, including balance
sheet, income statement, and statement of cash flow, on a consolidated basis,
certified by the principal financial officer of Parent as prepared in accordance
with GAAP, and fairly presenting the consolidated financial position and results
of operations (including management discussion and analysis of such results) of
the Parent for such month and period subject only to changes from ordinary
course year-end audit adjustments and except that such statements need not
contain footnotes.  Concurrently with the delivery of such financial statements,
Borrower shall deliver to Lender a Compliance Certificate, indicating whether
any Default or Event of Default is then in existence;
 
(ii) Not later than forty-five days after the end of each fiscal quarter of
Parent ending hereafter (other than for the month of December), unaudited
interim financial statements of Parent as of the end of such fiscal quarter and
of the portion of such Fiscal Year then elapsed, including balance sheet, income
statement, and statement of cash flow, on a consolidated basis, certified by the
principal financial officer of Parent as prepared in accordance with GAAP, and
fairly presenting the consolidated financial position and the results of
operations (including management discussion and analysis of such results) of the
Parent for such quarter and period subject only to changes from ordinary course
year-end audit adjustments and except that such statements need not contain
footnotes.  Concurrently with the delivery of such financial statements,
Borrower shall deliver to Lender a Compliance Certificate, indicating whether
any Default or Event of Default is then in existence.
 
 
18

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(d) Annual Budget, Projections, Etc.  Not later than ninety days after the end
of each Fiscal Year, the annual budget for the following Fiscal Year for the
Loan Parties on a consolidated basis, which annual budget shall include for each
such period monthly Borrowing Base projections, profit and loss projections,
balance sheet projections, income statement projections and cash flow
projections;
 
(e) Shareholder Reports, Etc.  To the extent the following are not publicly
available on the Guarantor’s website or on the website of the Securities and
Exchange Commission, promptly after the sending or filing thereof, as the case
may be, copies of any proxy statements, financial statements or reports which
each Loan Party has made available to its shareholders and copies of any
regular, periodic and special reports or registration statements which any Loan
Party files with the Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor, or any national securities
exchange;
 
(f) ERISA Reports.  Copies of any annual report to be filed pursuant to the
requirements of ERISA in connection with each plan subject thereto promptly upon
request by Lender and in addition, each Loan Party shall promptly notify Lender
upon having knowledge of any ERISA Event; and
 
(g) Tax Returns.  Within fifteen (15) days after request by Lender, federal,
provincial and state income tax return filed by any Loan Party, together with
such supporting documentation as is supplied to the applicable tax authority
with such return and proof of payment of any amounts owing with respect to such
return.
 
(h) Notification of Certain Changes.  Borrower will promptly (and in no case
later than the earlier of (i) five Business Days after the occurrence of any of
the following and (ii) such other date that such information is required to be
delivered pursuant to this Agreement or any other Loan Document) notify Lender
in writing of: (i) the occurrence of any Default or Event of Default, (ii) the
occurrence of any event that has had, or would reasonably be expected to have, a
Material Adverse Effect, (iii) any change in any Loan Party Obligor's Senior
Officers or directors, (iv) any investigation, action, suit, proceeding or claim
or any material development with respect to any existing investigation, action,
suit, proceeding or claim, in either case, which is outside the ordinary course
of business and relating to any Loan Party Obligor, any officer or director of a
Loan Party Obligor, the Collateral or which would reasonably be expected to
result in a Material Adverse Effect, (v) any material loss or damage to the
Collateral, and (vi) any change in any Loan Party Obligor's certified
accountant.  In the event of each such notice under this Section 5.15(h),
Borrower shall give notice to Lender of the action or actions that each Loan
Party Obligor has taken, is taking, or proposes to take with respect to the
event or events giving rise to such notice obligation.
 
(i) Other Information.  Promptly upon request, such other data and information
(financial and otherwise) as Lender, from time to time, may reasonably request,
bearing upon or related to the Collateral or each Loan Party Obligor's business
or financial condition or results of operations.
 
5.16 Litigation Cooperation. Should any third-party suit, regulatory action, or
any other judicial, administrative, or similar proceeding be instituted by or
against Lender with respect to any Collateral or in any manner relating to any
Loan Party, this Agreement, any other Loan Document or the transactions
contemplated hereby, each Loan Party Obligor shall, without expense to Lender,
make available each Loan Party Obligor, such Loan Party Obligor's officers,
employees and agents, and any Loan Party Obligor's books and records, without
charge, to the extent that Lender may deem them reasonably necessary in order to
prosecute or defend any such suit or proceeding.
 
 
19

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
5.17 Maintenance of Collateral, Etc. No Loan Party Obligor will use the
Collateral for any unlawful purpose.
 
5.18 Material Contracts. No Loan Party Obligor is (a) a party to any contract
which has had or would reasonably be expected to have a Material Adverse Effect
or (b) in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any contract to which it is a
party or by which any of its assets or properties is bound, which default,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  Except for the contracts and other agreements
delivered to Lender prior to the Closing Date or thereafter at Lender’s request,
no Loan Party Obligor is party, as of the Closing Date, to any (i) employment
agreements covering the management of any Loan Party Obligor, (ii) collective
bargaining agreements or other labor agreements covering any employees of any
Loan Party Obligor, (iii) agreements for managerial, consulting or similar
services to which any Loan Party Obligor is a party or by which it is bound,
(iv) agreements regarding any Loan Party Obligor, its assets or operations or
any investment therein to which any of its equity holders is a party, (in each
case with respect to any contract of the type described in the preceding clauses
(i), (iii) and (iv) requiring payments of more than $25,000 in the aggregate in
any Fiscal Year), (iv) partnership agreements to which any Loan Party Obligor is
a partner, limited liability company agreements to which any Loan Party
Obligor is a member or manager, or joint venture agreements to which any Loan
Party Obligor is a party, (v) real estate leases, or (vi) any other contract to
which any Loan Party Obligor is a party, in each case with respect to this
clause (vi) the breach, nonperformance or cancellation of which, would
reasonably be expected to have a Material Adverse Effect.
 
5.19 No Default. No Default or Event of Default has occurred and is continuing.
 
5.20 No Material Adverse Change. Since June 30, 2014 there has been no material
adverse change in the financial condition, business, operations, or properties
of any Loan Party Obligor.
 
5.21 Full Disclosure. No written report, notice, certificate, information or
other statement  delivered or made (including, in electronic form) by or on
behalf of any Loan Party, Obligor to Lender in connection with this Agreement or
any other Loan Document contains or will at any time contain any untrue
statement of a material fact, or omits or will at any time omit to state any
material fact necessary to make any statements contained herein or therein not
misleading.  Except for matters of a general economic or political nature which
do not affect any Loan Party Obligor uniquely, there is no fact presently known
to any Loan Party Obligor which has not been disclosed to Lender, which has had
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
5.22  Sensitive Payments. No Loan Party Obligor (a) has made or will at any time
make any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment, or (d) has engaged in or will at any time engage in any "trading
with the enemy" or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.
 
 
20

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
5.23 Parent. Parent has not nor shall it in the future, except as otherwise
permitted in this agreement (i) engage in any business activities other than
serving as a passive holding company for Borrower or any other Loan Party
Obligor, (ii) have any material assets other than the outstanding shares of
equity interests issued by Borrower, Swisher International or any other Loan
Party Obligor, (iii) have any Subsidiaries other than those set forth on the
Disclosure Schedule or permitted in under this Agreement, or (iv) have any
material liabilities other than the Obligations or as permitted by this
Agreement and obligations and liabilities ancillary to the foregoing activities
described in this Section 5.23.
 
5.24 Negative Covenants. No Loan Party Obligor shall, and no Loan Party Obligor
shall permit any other Loan Party Obligor to, without Lender's prior written
consent:
 
(a) merge or consolidate with another Person, form any new Subsidiary or acquire
any interest in any Person which if a United States domestic Subsidiary, does
not become a Loan Party Obligor;
 
(b) acquire any assets except in the ordinary course of business or as otherwise
permitted by this Agreement;
 
(c) enter into any transaction outside the ordinary course of business that is
not expressly permitted by this Agreement;
 
(d) sell, transfer, return, or dispose of any Collateral or other assets other
than (i) any sale, transfer or disposition of finished goods Inventory in the
ordinary course of its business, (ii) any sale, transfer or disposition of
assets other than finished goods Inventory in the ordinary course of business
not to exceed $500,000 in the aggregate per calendar year, (iii) any sale,
transfer or disposition of assets other than finished goods Inventory not in the
ordinary course of business not to exceed an amount that would result in a
reduction of the Borrowing Base (determined as of the most recent Borrowing Base
Certificate delivered by Lender) by 10% or more, and (iv) Permitted
Dispositions.
 
(e) make any loans to, or investments in, any Affiliate or other Person in the
form of money or other assets; provided that (i) Parent and Borrower may make
unsecured loans and investments in their wholly-owned domestic Subsidiaries that
are Loan Party Obligors, (ii) Borrower may make unsecured loans and investments
in Swisher Puerto Rico in an aggregate amount outstanding at any time not to
exceed $*, (iii) Borrower may make unsecured loans and investments in Ontario
Inc. and Canada Inc. in an aggregate amount outstanding at any time not to
exceed $* collectively and (iv) Parent may make investments in any Borrower.
 
(f) incur any Indebtedness other than the Obligations and Permitted
Indebtedness;
________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 
 
 
21

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(g) create, incur, assume or suffer to exist any Lien or other encumbrance of
any nature whatsoever, other than in favor of Lender to secure the Obligations,
on any of the Collateral whether now or hereafter owned, other than Permitted
Liens;
 
(h) guaranty or otherwise become liable with respect to the obligations of
another party or entity other than (i) the Obligations, (ii) guarantees in
respect of Permitted Indebtedness, (iii) unsecured guarantees by Parent or
Swisher International of the obligations of any other Loan Party Obligor and
(iv) unsecured guarantees by any Loan Party Obligor of the obligations of
1283465 Ontario Inc. and 7324375 Canada Inc. not to exceed $500,000 in the
aggregate at any time outstanding.
 
(i) pay or declare any dividends or other distributions on any Loan Party's
stock or other equity interest (except for dividends payable solely in capital
stock or other equity interests of such Loan Party and dividends and
distributions to Borrower), provided, notwithstanding the foregoing, so long as
no Default or Event of Default exists or would result therefrom, Borrower may
make distributions to Swisher International for further distribution to Parent
to permit Parent to pay its obligations in the ordinary course of business and
consistent with Section 5.23 of this Agreement (including federal and state
income taxes then due and owing by Parent (or its equity holders), so long as
the amount of such distributions by each of Borrower and Parent shall not be
greater, nor the receipt by each of Parent and Borrower of tax benefits less,
than they would have been had Borrower and/or Parent not so filed consolidated
income tax returns with such Person);
 
(j) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Loan Party's capital stock or other equity interests, other than (i) the
purchase of equity interests of directors in the ordinary course of business
upon termination of service, and (ii) the purchase of equity interests under the
"withholding to cover" provisions of the Parent’s restricted stock plan, such
amounts in the immediately foregoing clauses (i) and (ii) not to exceed $250,000
in the aggregate in any fiscal year;
 
(k) make any change in any Loan Party Obligor's capital structure, except for
Permitted Dissolutions and Permitted Dispositions and except that Parent may
issue common or preferred equity that is not mandatorily redeemable on a date
that is earlier than the Termination Date;
 
(l) dissolve or elect to dissolve except for Permitted Dissolutions;
 
(m) engage, directly or indirectly, in a business other than the business which
is being conducted on the date hereof or any business reasonably related,
incidental or ancillary thereto, or except for Permitted Dissolutions or
Permitted Dispositions, wind up its business operations or cease substantially
all, or any material portion, of its normal business operations, or suffer any
material disruption, interruption or discontinuance of a material portion of its
normal business operations;
 
(n) pay any principal or other amount on any debt that is contractually
subordinated to Lender in violation of the applicable subordination or
intercreditor agreement;
 
(o) enter into any transaction with an Affiliate other than (i) on arms-length
terms, which in the case of transactions requiring aggregate payments of
$100,000 or more, are, disclosed to Lender in writing and (ii) investments
permitted under Section 5.24(e) of this Agreement.
 
(p) change its jurisdiction of organization or enter into any transaction which
has the effect of changing its jurisdiction of organization except as provided
for in Section 5.8;
 
 
22

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(q) amend or otherwise modify any of the terms or provisions of any Loan Party
Obligor's Organic Documents, except for Permitted Dissolutions and except for
such amendments or other modifications required by applicable law or that are
not adverse to Lender; provided that Borrower shall promptly disclose in writing
to Lender such amendments upon effecting same;
 
(r) enter into or assume any agreement prohibiting the creation or assumption of
any Lien on the Collateral to secure the Obligations upon its properties or
assets, whether now owned or hereafter acquired; or
 
(s) create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Documents) of any kind on the
ability of any such Person to pay or make any dividends or distributions to
Borrower, to pay any of the Obligations, to make loans or advances or
to transfer any of its property or assets to Borrower, except customary terms
and conditions in respect of any Permitted Indebtedness or Permitted Liens.
 
6.  
RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

 
6.1 Release. Borrower and each Loan Party Obligor on behalf of itself and its
successors, assigns, heirs, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Lender,
its successors and assigns, their Affiliates, their respective directors,
officers, employees, attorneys and agents (the "Released Parties") of and from
any and all liability, including  all actual or potential claims, demands or
causes of action of any kind, nature or description whatsoever, whether arising
in law or equity or under contract or tort or under any state or federal law or
otherwise which Borrower or any Loan Party or any of their successors, assigns,
or other legal representatives has had, now has or has made claim to have
against any of the Released Parties arising from acts or omissions pertaining to
the transactions contemplated by this Agreement and the other Loan Documents,
whether based on errors of judgment or mistake of law or fact, from the
beginning of time to and including the Closing Date, whether such claims,
demands and causes of action are matured or known or unknown (except any
liability arising solely as the result of the gross negligence or willful
misconduct of such Released Parties, as finally determined by a court of
competent jurisdiction).  Notwithstanding any provision in this Agreement to the
contrary, this Section 6.1 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans.  Such release is
made on the date hereof and remade upon each request for a Loan or Letter of
Credit by Borrower.
 
6.2 Limitation of Liability. In no circumstance will any of the Released Parties
be liable for lost profits or other special, punitive, or consequential
damages.  Notwithstanding any provision in this Agreement to the contrary, this
Section 6.2 shall remain operative even after the Termination Date and shall
survive the payment in full of all of the Loans.
 
6.3 Indemnity. Each Loan Party Obligor hereby agrees to indemnify the Released
Parties and hold them harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties, costs
and expenses (including attorneys' fees), of every nature, character and
description, which the Released Parties may sustain or incur based upon or
arising out of any of the transactions contemplated by this Agreement or any
other Loan Documents or any of the Obligations, including any transactions or
occurrences relating to the issuance of any Letter of Credit, any Collateral
relating thereto, any drafts thereunder and any errors or omissions relating
thereto (including any loss or claim due to any action or inaction taken by the
issuer of any Letter of Credit or Lender) (and for this purpose any charges to
Lender by any issuer of Letters of Credit shall be conclusive as to their
appropriateness and may be charged to the Loan Account), or any other matter,
cause or thing whatsoever occurred, done, omitted or suffered to be done by
Lender relating to any Loan Party or the Obligations (except any such amounts
sustained or incurred solely as the result of the gross negligence or willful
misconduct of such Released Parties, as finally determined by a court of
competent jurisdiction).  Notwithstanding any provision in this Agreement to the
contrary, this Section 6.3 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
7.  
EVENTS OF DEFAULT AND REMEDIES.

 
7.1 Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default":
 
(a) if any warranty, representation, statement, report or certificate made or
delivered to Lender by or on behalf of any Loan Party is untrue or misleading in
any material respect;
 
(b) if any Loan Party Obligor fails to pay to Lender, (i) when due, any
principal payment required under this Agreement or any other Loan Document, (ii)
when due, any interest payment required under this Agreement or any other Loan
Document; provided, that when exigent circumstances outside of the control of
Borrower exist which prevent or delay any such interest payment from being made,
two (2) Business Day after the date such interest payment is required, or (ii)
within five (5) Business Days when due, any other monetary Obligation;
 
(c) if any Loan Party Obligor breaches any covenant or obligation contained in
this Agreement or any other Loan Document;
 
(d) (i) any judgment or judgments, writ(s), order(s) or decree(s) for the
payment of money are rendered against any Loan Party, the aggregate uninsured
amount of which is in excess of the greater of (A) $* and (B) *% of the sum of
(x) Excess Availability (after giving effect to any Reserves directly relating
to such judgment), plus (y) immediately available unencumbered cash on hand
subject to the WF DACA or any other deposit account control agreement in favor
of Lender and in form and substance satisfactory to Lender; and (ii) (A) any
judgment creditor shall take action to levy upon assets or properties of any
such Loan Party constituting Collateral to enforce any such judgment, or
(B) such judgment shall remain undischarged for a period of thirty (30)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, except for judgments
secured by Liens permitted under clause (g) of the defined term Permitted Liens.
 
(e) any default with respect to any Indebtedness (other than the Obligations) in
an aggregate amount of greater than $150,000 of any Loan Party if (i) such
default shall consist of the failure to pay such Indebtedness when due, whether
by acceleration or otherwise, or (ii) the effect of such default is to permit
the holder, with or without notice or lapse of time or both, to accelerate the
maturity of any such Indebtedness or to cause such Indebtedness to become due
prior to the stated maturity thereof;
 
(f) the dissolution, death, termination of existence, insolvency or business
failure or suspension or cessation of business as usual of any Loan Party
Obligor (or of any general partner of any Loan Party Obligor if it is a
partnership);
 
_______________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 
 
24

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(g) [Reserved].
 
(h) if any Loan Party Obligor shall apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of it or any of its properties, admit
in writing its inability to pay its debts as they mature, make a general
assignment for the benefit of creditors, be adjudicated a bankrupt or insolvent
or be the subject of an order for relief under Title 11 of the United States
Code or under any bankruptcy or insolvency law of a foreign jurisdiction, or
file a voluntary petition in, or make an assignment into, bankruptcy, or a
petition or an answer seeking reorganization or an arrangement or plan or
arrangement or proposal with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law, or take or permit to be taken
any action in furtherance of or for the purpose of effecting any of the
foregoing;
 
(i) the commencement of an involuntary case or other proceeding against any Loan
Party Obligor seeking liquidation, reorganization, arrangement or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar applicable law or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and the same is not dismissed within 60 days or would not
constitute a Permitted Dissolution or if an order for relief is entered against
any Loan Party Obligor under any bankruptcy, insolvency or other similar
applicable law as now or hereafter in effect;
 
(j) the actual or attempted revocation or termination of, or limitation or
denial of liability under, any guaranty of any of the Obligations, or any
security document securing any of the Obligations, by any Loan Party Obligor;
 
(k) if any Loan Party Obligor makes any payment on account of any Indebtedness
or obligation which has been contractually subordinated to the Obligations other
than payments which are not prohibited by the applicable subordination
provisions pertaining thereto, or if any Person who has subordinated such
Indebtedness or obligations attempts to limit or terminate any applicable
subordination provisions pertaining thereto;
 
(l) if there is any actual indictment or conviction of Borrower, any Guarantor
or any of their respective Senior Officers under any criminal statute in each
case related to a felony committed in the direct conduct of Borrower’s, or such
Guarantor’s business, as applicable;
 
(m) Other than Permitted Dissolutions or Permitted Dispositions, if (i) Parent
ceases to, directly or indirectly, own and control at least 100% of the
outstanding equity interests of Swisher International on a fully diluted basis,
(ii) Swisher International ceases to, directly or indirectly, own and control at
least 100% of the outstanding equity interests of (a) Swisher Franchise on a
fully diluted basis, (b) Swisher USA on a fully diluted basis, (c) SWSH Arizona
on a fully diluted basis, (d) Sanolite on a fully diluted basis, (e) SWSH Daley
on a fully diluted basis, (f) Mount Hood on a fully diluted basis or (iii)
Swisher International ceases to, directly or indirectly, own and control at
least 80% of the outstanding equity interests of (a) Service Michigan on a fully
diluted basis, or (b) Service Tampa on a fully diluted basis;
 
(n) the occurrence and the continuance of a Material Adverse Effect for a period
in excess of ten (10) Business Days (i) commencing on the date on which Lender
has provided Borrower with written notice containing reasonable detail of the
facts and circumstances of such Material Adverse Effect, and (ii) during which
Borrower and Lender have made commercially reasonable efforts to consult with
each other in good faith regarding a resolution or course of action regarding
such Material Adverse Effect that is mutually acceptable to the parties;
provided, that for the avoidance of doubt, it is understood and agreed that
Lender shall have no obligation to honor any request to fund a Revolving Loan or
issue a Letter of Credit under this Agreement during the period commencing on
the date such Material Adverse Effect has occurred and terminating on the
earlier of (i) the expiration of such ten (10) Business Day period, subject to
the satisfaction of all conditions set forth in Section 1.6(b) of this Agreement
and (ii) if sooner, the day on which such Material Adverse Effect ceases to be
continuing.
 
 
25

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(o) if any Lien purported to be created by any Loan Document shall cease to be a
valid perfected first priority Lien (subject only to any priority accorded by
law to Permitted Liens) on any material portion of the Collateral, or any Loan
Party Obligor shall assert in writing that any Lien purported to be created by
any Loan Document is not a valid perfected first priority lien (subject only to
any priority accorded by law to Permitted Liens) on the assets or properties
purported to be covered thereby;
 
(p) if any of the Loan Documents or Lien thereunder shall cease to be in full
force and effect (other than as a result of the discharge thereof in accordance
with the terms thereof or by written agreement of all parties thereto);
 
(q)  if (A) the outstanding balance of all Revolving Loans and the Letter of
Credit Balance exceeds, at any time, the lesser of (x) the Maximum Revolving
Facility Amount and (y) the Borrowing Base, or (B) any of the Loan Limits for
Revolving Loans are, at any time, exceeded after giving effect to payments made
within the time period as permitted by and specified in Section 1.7 of this
Agreement; or
 
(r) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party or any Subsidiary under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,
(ii) the existence of any Lien for an amount over $100,000 under Section 430(k)
or Section 6321 of the Code or Section 303(k) or Section 4068 of ERISA on any
assets of a Loan Party, or (iii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$100,000.
 
7.2 Remedies with Respect to Lending Commitments/Acceleration/Etc. Upon the
occurrence of an Event of Default Lender may, in Lender's sole discretion
(i) terminate all or any portion of its obligations to lend to or extend credit
to Borrower under this Agreement and/or any other Loan Document, without prior
notice to any Loan Party, and/or (ii) demand payment in full of all or any
portion of the Obligations (whether or not payable on demand prior to such Event
of Default), and/or (iii) take any and all other and further actions and avail
itself of any and all rights and remedies available to Lender under this
Agreement, any other Loan Document, under law and/or in equity. Notwithstanding
the foregoing sentence, upon the occurrence of any Event of Default described in
Section 7.1(h) or Section 7.1(i), without notice, demand or other action by
Lender all of the Obligations shall immediately become due and payable whether
or not payable on demand prior to such Event of Default.
 
7.3 Remedies with Respect to Collateral. Without limiting any rights or remedies
Lender may have pursuant to this Agreement, the other Loan Documents, under
applicable law or otherwise, upon the occurrence and during the continuation of
an Event of Default:
 
(a) Any and All Remedies.  Lender may take any and all actions and avail itself
of any and all rights and remedies available to Lender under this Agreement, any
other Loan Document, under law or in equity, and the rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law or otherwise.
 
 
26

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(b) Collections; Modifications of Terms.  Lender may but shall be under no
obligation to (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to Lender; (ii) demand, sue for, collect and
give receipts for and take all necessary or desirable steps to collect any
Collateral or Proceeds in its or any Loan Party Obligor's name, and apply any
such collections against the Obligations as Lender may elect; (iii) take control
of any Collateral and any cash and non-cash Proceeds of any Collateral;
(iv) enforce, compromise, extend, renew settle or discharge any rights or
benefits of each Loan Party Obligor with respect to or in and to any Collateral,
or deal with the Collateral as Lender may deem advisable; and (v) make any
compromises, exchanges, substitutions or surrenders of Collateral Lender deems
necessary or proper in its reasonable discretion, including extending the time
of payment, permitting payment in installments, or otherwise modifying the terms
or rights relating to any of the Collateral, all of which may be effected
without notice to, consent of, or any other action of any Loan Party and without
otherwise discharging or affecting the Obligations, the Collateral or the
security interests granted to Lender under this Agreement or any other Loan
Document.
 
(c) Insurance.  Lender may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and each
Loan Party Obligor's name any checks or drafts constituting Proceeds of
insurance. Any Proceeds of insurance received by Lender may be applied by Lender
against payment of all or any portion of the Obligations as Lender may elect in
its reasonable discretion.
 
(d) Possession and Assembly of Collateral.  Lender may take possession of the
Collateral and/or without removal render each Loan Party Obligor's Equipment
unusable. Upon Lender's request, each Loan Party Obligor shall assemble the
Collateral and make it available to Lender at a place or places to be designated
by Lender.
 
(e) Set-off.  Lender may and without any notice to, consent of or any other
action by any Loan Party (such notice, consent or other action being expressly
waived), set-off or apply (i) any and all deposits (general or special, time or
demand, provisional or final) at any time held by or for the account of Lender
or any Affiliate of Lender, and/or (ii) any Indebtedness at any time owing by
Lender or any Affiliate of Lender or any Participant in the Loans to or for the
credit or the account of any Loan Party Obligor, to the repayment of the
Obligations irrespective of whether any demand for payment of the Obligations
has been made.
 
(f) Disposition of Collateral.
 
(i) Sale, Lease, etc. of Collateral.  Lender may, without demand, advertising or
notice, all of which each Loan Party Obligor hereby waives (except as the same
may be required by the UCC or other applicable law and is not waivable under the
UCC or such other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as determined by Lender (provided such price and
terms are commercially reasonable within the meaning of the UCC to the extent
such sale or other disposition is subject to the UCC requirements that such sale
or other disposition must be commercially reasonable) (A) sell, lease, license
or otherwise dispose of any and all Collateral, and/or (B) deliver and grant
options to a third party to purchase, lease, license or otherwise dispose of any
and all Collateral. Lender may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Lender in its reasonable discretion. Lender may
be the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Lender may make payment of all or any portion of
the purchase price therefor by the application of all or any portion of the
Obligations due to Lender to the purchase price payable in connection with such
sale or disposition.  Lender may, if it deems it reasonable, postpone or adjourn
any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, however, that Lender shall provide the applicable Loan Party Obligor
with written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party Obligor hereby acknowledges and agrees that
Lender's compliance with any requirements of applicable law in connection with a
sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.
 
 
27

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(ii) Deficiency.  Each Loan Party Obligor shall remain liable for all amounts of
the Obligations remaining unpaid as a result of any deficiency of the Proceeds
of the sale, lease, license or other disposition of Collateral after such
Proceeds are applied to the Obligations as provided in this Agreement.
 
(iii) Warranties; Sales on Credit.  Lender may sell, lease, license or otherwise
dispose of the Collateral without giving any warranties and may specifically
disclaim any and all warranties, including but not limited to warranties of
title, possession, merchantability and fitness.  Each Loan Party Obligor hereby
acknowledges and agrees that Lender's disclaimer of any and all warranties in
connection with a sale, lease, license or other disposition of Collateral will
not be considered to adversely affect the commercial reasonableness of any such
disposition of the Collateral. If Lender sells, leases, licenses or otherwise
disposes of any of the Collateral on credit, Borrower will be credited only with
payments actually made in cash by the recipient of such Collateral and received
by Lender and applied to the Obligations. If any Person fails to pay for
Collateral acquired pursuant this Section 7.3(f) on credit, Lender may re-offer
the Collateral for sale, lease, license or other disposition.
 
(g) [Reserved].
 
(h) Election of Remedies.  Lender shall have the right in Lender's sole
discretion to determine which rights, security, Liens and/or remedies Lender may
at any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way impairing, modifying or
affecting any of Lender's other rights, security, Liens or remedies with respect
to such Property, or any of Lender's rights or remedies under this Agreement or
any other Loan Document.
 
(i) Lender's Obligations.  Each Loan Party Obligor agrees that Lender shall not
have any obligation to preserve rights to any Collateral against prior parties
or to marshal any Collateral of any kind for the benefit of any other creditor
of any Loan Party Obligor or any other Person.  Lender shall not be responsible
to any Loan Party Obligor or any other Person for loss or damage resulting from
Lender's failure to enforce its Liens or collect any Collateral or Proceeds or
any monies due or to become due under the Obligations or any other liability or
obligation of any Loan Party Obligor to Lender.
 
(j) Waiver of Rights by Loan Party Obligors.  Except as otherwise expressly
provided for in this Agreement or by non-waivable applicable law, each Loan
Party Obilgor waives:  (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Lender
on which any Loan Party Obligor may in any way be liable, and hereby ratifies
and confirms whatever Lender may do in this regard, (b) all rights to notice and
a hearing prior to Lender's taking possession or control of, or to Lender's
replevy, attachment or levy upon, the Collateral or any bond or security which
might be required by any court prior to allowing Lender to exercise any of its
remedies and (c) the benefit of all valuation, appraisal, marshalling and
exemption laws.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 Loan and Security Agreement 

--------------------------------------------------------------------------------

 
8.  
LOAN GUARANTY.

 
8.1 Guaranty. Each Loan Party Obligor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Obligations and all costs and
expenses, including all court costs and attorneys' and paralegals' fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by Lender in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, Borrower, any Loan Party
Obligor of all or any part of the Obligations (and such costs and expenses paid
or incurred shall be deemed to be included in the Obligations). Each Loan Party
Obligor further agrees that the Obligations may be extended or renewed in whole
or in part without notice to or further assent from it, and that it remains
bound upon its guarantee notwithstanding any such extension or renewal. All
terms of this Loan Guaranty apply to and may be enforced by or on behalf of any
branch or Affiliate of Lender that extended any portion of the Obligations.
 
8.2 Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each Loan Party Obligor waives any right to require Lender to sue or
otherwise take action against Borrower, any other Loan Party Obligor or any
other Person obligated for all or any part of the Obligations or otherwise to
enforce its payment against any Collateral securing all or any part of the
Obligations.
 
8.3 No Discharge or Diminishment of Loan Guaranty.
 
(a) Except as otherwise expressly provided for herein, the obligations of each
Loan Party Obligor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of all of the applicable Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the applicable Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of Borrower or any Obligor; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Borrower or any
Obligor, or their assets or any resulting release or discharge of any obligation
of Borrower or any Obligor; or (iv) the existence of any claim, setoff or other
rights which any Loan Party Obligor may have at any time against Borrower, any
Obligor, Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.
 
(b) The obligations of each Loan Party Obligor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by Borrower or any Obligor, of the Obligations or any part
thereof.
 
(c) Further, the obligations of any Loan Party Obligor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Obligor;
(iv) any action or failure to act by Lender with respect to any Collateral; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party Obligor or that would otherwise operate as a discharge of any Loan Party
Obligor as a matter of law or equity (other than the indefeasible payment in
full in cash of all of the Obligations).
 
 
 
29

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
8.4 Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Party Obligor hereby waives any defense based on or arising out of any
defense of any Loan Party Obligor or the unenforceability of all or any part of
the Obligations from any cause, or the cessation from any cause of the liability
of any Loan Party Obligor, other than the indefeasible payment in full in cash
of all of the Obligations. Without limiting the generality of the foregoing,
each Loan Party Obligor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against Borrower, any Obligor, or any other Person.  Each
Loan Party Obligor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder.  Lender
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
Collateral, compromise or adjust any part of the Obligations, make any other
accommodation with Borrower or any Obligor or exercise any other right or remedy
available to it against Borrower or any Obligor, without affecting or impairing
in any way the liability of any Loan Party Obligor under this Loan Guaranty
except to the extent the applicable Obligations have been fully and indefeasibly
paid in cash.  To the fullest extent permitted by applicable law, each Loan
Party Obligor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any Loan
Party Obligor against Borrower or any Obligor or any security.
 
8.5 Rights of Subrogation. No Loan Party Obligor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against Borrower or any Obligor, or
any Collateral, until the Termination Date.
 
8.6 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of Borrower or any
other Person, or otherwise, each Loan Party Obligor's obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Lender is in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Party Obligors forthwith on demand by Lender.  This Section 8.6 shall
remain operative even after the Termination Date and shall survive the payment
in full of all of the Loans.
 
8.7 Information. Each Loan Party Obligor assumes all responsibility for being
and keeping itself informed of Borrower's financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Loan Party Obligor
assumes and incurs under this Loan Guaranty, and agrees that Lender shall not
have any duty to advise any Loan Party Obligor of information known to it
regarding those circumstances or risks.
 
 
30

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
8.8 Termination. To the maximum extent permitted by law, each Loan Party Obligor
hereby waives any right to revoke this Guaranty as to future Obligations.  If
such a revocation is effective notwithstanding the foregoing waiver, each Loan
Party Obligor acknowledges and agrees that (a) no such revocation shall be
effective until written notice thereof has been received by Lender, (b) no such
revocation shall apply to any Obligations in existence on the date of receipt by
Lender of such written notice (including any subsequent continuation, extension,
or renewal thereof, or change in the interest rate, payment terms, or other
terms and conditions thereof), (c) no such revocation shall apply to any
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of Lender, (d) no payment by Borrower,
any other Loan Party Obligor, or from any other source, prior to the date of
Lender's receipt of written notice of such revocation shall reduce the maximum
obligation of any Loan Party Obligor hereunder, and (e) any payment, by Borrower
or from any source other than a Loan Party Obligor which has made such a
revocation, made subsequent to the date of such revocation, shall first be
applied to that portion of the Obligations as to which the revocation is
effective and which are not, therefore, guarantied hereunder, and to the extent
so applied shall not reduce the maximum obligation of any Loan Party Obligor
hereunder.
 
8.9 Maximum Liability. The provisions of this Loan Guaranty are severable, and
in any action or proceeding involving any state or federal corporate law or
other law governing business entities, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Loan Party Obligor under this
Loan Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Party Obligor's liability
under this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Party Obligors or Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Loan Party Obligor's "Maximum Liability").  This Section with respect
to the Maximum Liability of each Loan Party Obligor is intended solely to
preserve the rights of Lender to the maximum extent not subject to avoidance
under applicable law, and no Loan Party Obligor nor any other Person shall have
any right or claim under this Section with respect to such Maximum Liability,
except to the extent necessary so that the obligations of any Loan Party Obligor
hereunder shall not be rendered voidable under applicable law. Each Loan Party
Obligor agrees that the Obligations may at any time and from time to time exceed
the Maximum Liability of each Loan Party Obligor without impairing this Loan
Guaranty or affecting the rights and remedies of Lender hereunder, provided
that, nothing in this sentence shall be construed to increase any Loan Party
Obligor's obligations hereunder beyond its Maximum Liability.
 
8.10 Contribution. In the event any Loan Party Obligor shall make any payment or
payments under this Loan Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty (such Loan Party Obligor a "Paying Guarantor"), each other
Loan Party Obligor (each a "Non-Paying Guarantor") shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor's "Applicable
Percentage" of such payment or payments made, or losses suffered, by such Paying
Guarantor.  For purposes of this Section 8.10, each Non-Paying Guarantor's
"Applicable Percentage" with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor's Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor's Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from Borrower after the date
hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Party Obligors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Party Obligor, the
aggregate amount of all monies received by such Loan Party Obligors from
Borrower after the date hereof (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Loan Party Obligor's several
liability for the entire amount of the applicable Obligations (up to such Loan
Party Obligor's Maximum Liability).  Each of the Loan Party Obligors covenants
and agrees that its right to receive any contribution under this Loan Guaranty
from a Non-Paying Guarantor shall be subordinate and junior in right of payment
to the payment in full in cash of all of the applicable Obligations.  This
provision is for the benefit of Lender and the Loan Party Obligors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.
 
 
31

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
8.11 Liability Cumulative. The liability of each Loan Party Obligor under this
Section 8 is in addition to and shall be cumulative with all liabilities of each
Loan Party Obligor to Lender under this Agreement and the other Loan Documents
to which such Loan Party Obligor is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
 
9.  
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

 
(a) Any and all payments by or on account of any obligation of the Loan Party
Obligors hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable laws require the Loan Party
Obligors to withhold or deduct any Tax, such Tax shall be withheld or deducted
in accordance with such laws as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(b) If any Loan Party Obligor shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (A) such Loan Party Obligor shall
withhold or make such deductions as are required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party Obligor shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the applicable law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Loan Party Obligors shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.  Upon request by
Lender or other Recipient,  Borrower shall deliver to Lender or such other
Recipient, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment of Indemnified
Taxes, a copy of any return required by applicable law to report such payment or
other evidence of such payment reasonably satisfactory to Lender or such other
Recipient, as the case may be.
 
(c) Without limiting the provisions of subsections (a) and (b) above, the Loan
Party Obligors shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(d)  Without limiting the provisions of subsections (a) through (c) above, each
Loan Party Obligor shall, and does hereby, on a joint and several basis
indemnify Lender and each other Recipient (and their respective directors,
officers, employees, affiliates and agents) and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or incurred by Lender or any other Recipient on account of, or in
connection with any Loan Document or a breach by a Loan Party Obligor thereof,
and any penalties, interest and reasonable related expenses and losses arising
therefrom or with respect thereto (including the fees, charges and disbursements
of any counsel or other tax advisor for Lender or any other Recipient (or their
respective directors, officers, employees, affiliates, and agents)), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of any such payment or liability delivered to Borrower shall be conclusive
absent manifest error.  Notwithstanding any provision in this Agreement to the
contrary, this Section 9 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Loans.
 
 
32

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(e)  Lender shall deliver to Borrower and each Participant shall deliver to the
applicable Lender granting the participation, at the time or times prescribed by
applicable laws, such properly completed and executed documentation prescribed
by applicable laws or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit Borrower or Lender
granting a participation, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's or Participant's entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Recipient by the Loan Party Obligors pursuant to this Agreement or otherwise to
establish such Recipient's status for withholding tax purposes in the applicable
jurisdiction; provided each Recipient shall only be required to deliver such
documentation as it may legally provide.
 
Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States:
 
(i) any Lender (or Participant) that is a "United States person" within the
meaning of Section 7701(a)(30) of the Code shall deliver to Borrower (or Lender
granting a participation as applicable) an executed original of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable law or reasonably requested by Borrower (or Lender granting a
participation) as will enable Borrower (or Lender granting a participation) as
the case may be, to determine whether or not such Lender (or Participant) is
subject to backup withholding or information reporting requirements under the
Code;
 
(ii) any Lender (or Participant) that is not a "United States person" within the
meaning of Section 7701(a)(30) of the Code (a "Non-U.S. Recipient") shall
deliver to Borrower (and Lender granting a participation in case the Non-U.S.
Recipient is a Participant) and Lender on or prior to the date on which such
Non-U.S. Person becomes a party to this Agreement or a Participant (and from
time to time thereafter upon the reasonable request of Borrower or Lender
granting the participation but only if such Non-U.S. Recipient is legally
entitled to do so), whichever of the following is applicable: (I) executed
originals of Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (II)
executed originals of Internal Revenue Service Form W-8ECI; (III) executed
originals of Internal Revenue Service Form W-8IMY, accompanied by the applicable
IRS form W-8 and other required certification documents from each beneficial
owner and all required supporting documentation; (IV) each Non-U.S. Recipient
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, shall provide (x) a certificate to the effect that such
Non-U.S. Recipient is not (A) a "bank" within the meaning of section
881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of Borrower within the
meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled foreign
corporation" described in section 881(c)(3)(C) of the Code and (y) executed
originals of  Internal Revenue Service Form W-8BEN; and/or (V) executed
originals of any other form prescribed by applicable law (including FATCA) as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or any Lender granting a
participation, to determine the withholding or deduction required to be
made.  Each Non-U.S. Recipient shall promptly notify Borrower (or any Lender
granting a participation if the Non-U.S. Recipient is a Participant) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
 
 
33

--------------------------------------------------------------------------------

 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
10.  
GENERAL PROVISIONS.

 
10.1 Notices.
 
(a)   Notice by Approved Electronic Communications.
 
Lender and each of its Affiliates is authorized to transmit, post or otherwise
make or communicate, in its sole discretion (but shall not be required to do
so), by Approved Electronic Communications in connection with this Agreement or
any other Loan Document and the transactions contemplated therein.  Lender is
hereby authorized to establish procedures to provide access to and to make
available or deliver, or to accept, notices, documents and similar items by
posting to Passport 6.0.  All uses of Passport 6.0 and other Approved Electronic
Communications shall be governed by and subject to, in addition to the terms of
this Agreement, the separate terms, conditions and privacy policy posted or
referenced in such system (or such terms, conditions and privacy policy as may
be updated from time to time, including on such system) and any related
contractual obligations executed by Lender and Loan Party Obligors in connection
with the use of such system.  Each of the Loan Party Obligors and Lender hereby
acknowledges and agrees that the use of Passport 6.0 and other Approved
Electronic Communications is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing
Lender and each of its Affiliates to transmit Approved Electronic
Communications.  Passport 6.0 and all Approved Electronic Communications shall
be provided "as is" and "as available".  None of Lender or any of its Affiliates
or related persons warrants the accuracy, adequacy or completeness of Passport
6.0 or any other electronic platform or electronic transmission and disclaims
all liability for errors or omissions therein.  No warranty of any kind is made
by Lender or any of its Affiliates or related persons in connection with
Passport 6.0 or any other electronic platform or electronic transmission,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects.  Each of Borrower and each other Loan Party Obligor executing this
Agreement agrees that Lender has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with
Passport 6.0, any Approved Electronic Communication or otherwise required for
Passport 6.0 or any Approved Electronic Communication.
 
Prior to the Closing Date, Borrower shall deliver to Lender a complete and
executed Client User Form regarding Borrower's use of Passport 6.0 in the form
of Exhibit C annexed hereto.
 
No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically.  Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which Lender and the Loan Party Obligors may rely and assume
the authenticity thereof.  Each Approved Electronic Communication containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original.  Each E-Signature shall be deemed sufficient to satisfy any
requirement for a "signature" and each Approved Electronic Communication shall
be deemed sufficient to satisfy any requirement for a "writing", in each case
including pursuant to this Agreement, any other Loan Document, the Uniform
Commercial Code, the PPSA, the Federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural law governing such subject matter.  Each party or beneficiary hereto
agrees not to contest the validity or enforceability of an Approved Electronic
Communication or E-Signature under the provisions of any applicable law
requiring certain documents to be in writing or signed; provided, that nothing
herein shall limit such party's or beneficiary's right to contest whether an
Approved Electronic Communication or E-Signature has been altered after
transmission.
 
 
34

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
(b) All Other Notices.
 
All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder, other than those approved for or
required to be delivered by Approved Electronic Communications (including via
Passport 6.0 or otherwise pursuant to Section 10.1(a)), shall be in writing and
shall be personally delivered or mailed (by prepaid registered or certified
mail, return receipt requested), sent by prepaid recognized overnight courier
service, or by email to the applicable party at its address or email address
indicated below,
 
If to Lender:
 
Siena Lending Group LLC
1177 Summer Street
Stamford, Connecticut 06905
Attention: Steve Sanicola
Email: ssanicola@sienalending.com
 
with a copy to:
 
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, NY  10174
Attention:  Lawrence F. Flick II, Esq.
Email:  Flick@blankrome.com
 
If to Borrower or any other Loan Party Obligor:
 
Swisher Hygiene Inc.
4725 Piedmont Row Drive
Suite 400
Charlotte, NC 28210
Attention:  William T. Nanovsky, Chief Financial Officer
Email:  bnanovsky@swsh.com
 
 
35

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
with a copy to:
 
Akerman LLP
Las Olas Center II, Suite 1600
305 East Las Olas Blvd.
Ft. Lauderdale, FL 33301
Attention:  Edward Ristaino, Esq.
Email:  edward.ristaino@akerman.com
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid.  All such
notices, requests, demands and other communications shall be deemed given (a)
when personally delivered, (b) three (3) Business Days after being deposited in
the mails with postage prepaid (by registered or certified mail, return receipt
requested), (c) one (1) Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender, or (d) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.
 
10.2 Severability. If any provision of this Agreement or any other Loan Document
is held invalid or unenforceable, either in its entirety or by virtue of its
scope or application to given circumstances, such provision shall thereupon be
deemed modified only to the extent necessary to render same valid, or not
applicable to given circumstances, or excised from this Agreement or such other
Loan Document, as the situation may require, and this Agreement and the other
Loan Documents shall be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein or therein, as the case may be.
 
10.3 Integration. This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party Obligor party
hereto and thereto and Lender and supersede all prior and contemporaneous
negotiations, oral representations and agreements, all of which are merged and
integrated into this Agreement.  THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
10.4 Waivers. The failure of Lender at any time or times to require any Loan
Party Obligor to strictly comply with any of the provisions of this Agreement or
any other Loan Documents shall not waive or diminish any right of Lender later
to demand and receive strict compliance therewith.  Any waiver of any default
shall not waive or affect any other default, whether prior or subsequent, and
whether or not similar.  None of the provisions of this Agreement or any other
Loan Document shall be deemed to have been waived by any act or knowledge of
Lender or its agents or employees, but only by a specific written waiver signed
by an authorized officer of Lender and delivered to Borrower.  Once an Event of
Default shall have occurred, it shall be deemed to continue to exist and not be
cured or waived unless cured pursuant to the terms of this Agreement or
specifically waived in writing by an authorized officer of Lender and delivered
to Borrower.  Each Loan Party Obligor waives demand, protest, notice of protest
and notice of default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or renewal of any commercial paper,
Instrument, Account, General Intangible, Document, Chattel Paper, Investment
Property or guaranty at any time held by Lender on which such Loan Party Obligor
is or may in any way be liable, and notice of any action taken by Lender, unless
expressly required by this Agreement, and notice of acceptance hereof.
 
 
 
36

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
10.5 Amendment. This Agreement may not be amended or modified except in a
writing executed by Borrower, the Loan Party Obligors party hereto (to the
extent such amendment is directly adverse to such Loan Party Obligor), and
Lender.  Upon the occurrence of a Permitted Disposition or any sale of assets
permitted hereunder and subject to the satisfaction of the conditions contained
in such defined term in this Agreement, Lender agrees to release the entity, the
equity interests of which are sold pursuant to such Permitted Disposition, from
its Obligations hereunder and under the Loan Documents, and to release its Lien
on any Collateral sold pursuant to such Permitted Disposition, as applicable.
 
10.6 Time of Essence. Time is of the essence in the performance by each Loan
Party Obligor of each and every obligation under this Agreement and the other
Loan Documents.
 
10.7 Expenses, Fee and Costs Reimbursement. Borrower hereby agrees to promptly
pay all out of pocket costs and expenses of Lender (including the out of pocket
fees, costs and expenses of legal counsel to, and appraisers, accountants,
consultants and other professionals and advisors retained by or on behalf of,
Lender, all of which shall be reasonable, prior to the occurrence and
continuance of an Event of Default) in connection with: (A) all loan proposals
and commitments pertaining to the transactions contemplated hereby (whether or
not such transactions are consummated), (B) the examination, review, due
diligence investigation, documentation, negotiation, and closing of the
transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (C) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (D) the performance by Lender of its
rights and remedies under the Loan Documents, (E) the administration of the
Loans (including usual and customary fees for wire transfers and other transfers
or payments received by Lender on account of any of the Obligations) and Loan
Documents, (F) any amendments, modifications, consents and waivers to and/or
under any and all Loan Documents (whether or not such amendments, modifications,
consents or waivers are consummated), (G) any periodic public record searches
conducted by or at the request of Lender (including, title investigations and
public records searches), pending litigation and tax lien searches and searches
of applicable corporate, limited liability company, partnership and related
records concerning the continued existence, organization and good standing of
certain Persons), (H) protecting, storing, insuring, handling, maintaining,
auditing, examining, valuing or selling any Collateral, (I) any litigation,
dispute, suit or proceeding relating to any Loan Document, and (J) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Loan Documents (it being agreed that such costs and expenses may
include the costs and expenses of workout consultants, investment bankers,
financial consultants, appraisers, valuation firms and other professionals and
advisors retained by or on behalf of Lender).  Any fees, costs and expenses
owing by Borrower or other Loan Party Obligor hereunder shall be due and payable
within three days after written demand therefor.
 
10.8 Benefit of Agreement; Assignability. The provisions of this Agreement shall
be binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower, each other Loan Party
Obligor party hereto and Lender; provided, that neither Borrower nor any other
Loan Party Obligor may assign or transfer any of its rights under this Agreement
without the prior written consent of Lender, and any prohibited assignment shall
be void.  No consent by Lender to any assignment shall release any Loan Party
Obligor from its liability for any of the Obligations.  Lender shall have the
right to assign all or any of its rights and obligations under the Loan
Documents to one or more other Persons, subject to the consent of Borrower
provided no Default or Event or Default shall have occurred and be continuing,
which consent shall not be unreasonably withheld, conditioned or delayed, and
each Loan Party Obligor agrees to execute all agreements, instruments and
documents requested by Lender in connection with each such
assignments.  Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary, Lender may at any time pledge or grant a security
interest in all or any portion of its rights under this Agreement and the other
Loan Documents to secure obligations of Lender, including any pledge or grant to
secure obligations to a Federal Reserve Bank.
 
 
37

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
10.9 Recordation of Assignment.  In respect of any assignment of all or any
portion of any Lender's interest in this Agreement and/or any other Loan
Documents at any time and from time to time, the following provisions shall be
applicable:
 
(a) Borrower, or any agent appointed by Borrower, shall maintain a register (the
"Register") in which there shall be recorded the name and address of each Person
holding any Loans or any commitment to lend hereunder, and the principal amount
and stated interest payable to such Person hereunder or committed by such Person
under such Person's lending commitment.  Borrower hereby irrevocably appoints
Lender (and/or any subsequent Lender appointed by Lender then maintaining the
Register) as Borrower's non-fiduciary agent for the purpose of maintaining the
Register.
 
(b) In connection with any negotiation, transfer or assignment as aforesaid, the
transferor/assignor shall deliver to Lender then maintaining the Register an
assignment and assumption agreement executed by the transferor/assignor and the
transferee/assignee, setting forth the specifics of the subject transaction,
including but not limited to the amount and nature of Obligations and/or lending
commitments being transferred or assigned (and being assumed, as applicable),
and the proposed effective date of such transfer or assignment and the related
assumption (if applicable).
 
(c) Subject to receipt of any required tax forms reasonably required by Lender,
such Person shall record the subject transfer, assignment and assumption in the
Register.  Anything contained in this Agreement or other Loan Document to the
contrary notwithstanding, no negotiation, transfer or assignment shall be
effective until it is recorded in the Register pursuant to this Section
10.9(c).  The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error; and Borrower and each Lender shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement and the other Loan Documents.  The Register shall be
available for inspection by Borrower and each Lender at any reasonable time and
from time to time upon reasonable prior notice.
 
10.10 Participations. Anything in this Agreement or any other Loan Document to
the contrary notwithstanding, Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
sell to one or more Persons participating interests in its Loans, commitments
and/or other interests hereunder and/or under any other Loan Document (any such
Person, a "Participant"); provided, that the rights of any such Participant with
respect to voting on amendments to this Agreement shall be substantially
consistent with the form language delivered by Lender to Borrower prior to the
Closing Date.  In the event of a sale by Lender of a participating interest to a
Participant, (a) such Lender's obligations hereunder and under the other Loan
Documents shall remain unchanged for all purposes, (b) Borrower and Lender shall
continue to deal solely and directly with each other in connection with Lender's
rights and obligations hereunder and under the other Loan Documents and (c) all
amounts payable by Borrower shall be determined as if Lender had not sold such
participation and shall be paid directly to Lender, provided, however, a
Participant shall be entitled to the benefits of Section 9 as if it were a
Lender if Borrower is notified of the Participation and the Participant complies
with Section 9(e).  Borrower agrees that if amounts outstanding under this
Agreement or any other Loan Document are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and the other Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall not be exercised without
the prior written consent of Lender and shall be subject to the obligation of
each Participant to share with Lender its share thereof.  Borrower also agrees
that each Participant shall be entitled to the benefits of Section 10.9 as if it
were Lender.  Notwithstanding the granting of any such participating interests:
(i) Borrower shall look solely to Lender for all purposes of this Agreement, the
Loan Documents and the transactions contemplated hereby, (ii) Borrower shall at
all times have the right to rely upon any amendments, waivers or consents signed
by Lender as being binding upon all of the Participants, and (iii) all
communications in respect of this Agreement and such transactions shall remain
solely between Borrower and Lender (exclusive of Participants)
hereunder.  Lender granting a participation hereunder shall maintain, as a
non-fiduciary agent of Borrower, a register as to the participations granted and
transferred under this Section containing the same information specified in
Section 10.9 on the Register as if the each Participant were a Lender to the
extent required to cause the Loans to be in registered form for the purposes of
Sections 163(F), 165(J), 871, 881, and 4701 of the Code.
 
 
38

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
10.11 Headings; Construction. Section and subsection headings are used in this
Agreement only for convenience and do not affect the meanings of the provisions
that they precede.
 
10.12  USA PATRIOT Act Notification. Lender hereby notifies the Loan Party
Obligors that pursuant to the requirements of the USA PATRIOT Act, it may be
required to obtain, verify and record certain information and documentation that
identifies such Person, which information may include the name and address of
each such Person and such other information that will allow Lender to identify
such Persons in accordance with the USA PATRIOT Act.
 
   10.13  Confidentiality; Sharing Information. The Lender agrees to maintain
the confidentiality of the Information, and not to use the Information other
than in connection with or in the enforcement of the Loan Documents; provided,
however, Lender may disclose such Information (a) to its examiners, Affiliates,
outside auditors, counsel and other professional advisors but only if such
persons are bound to keep the Information confidential pursuant to a
confidentiality agreement in form and substance substantially similar to this
provision, (b) to any prospective transferees but only if such transferees are
bound to keep the Information confidential pursuant to a confidentiality
agreement in form and substance substantially similar to this provision, and (c)
as required or requested by any Governmental Authority or representative thereof
or pursuant to legal process; provided, further that (i) unless specifically
prohibited by applicable law, Lender shall use its reasonable best efforts prior
to disclosure thereof, to notify Borrower of the applicable request for
disclosure of such Information (A) by a Governmental Authority or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such Governmental Authority) or
(B) pursuant to legal process and (ii) in no event shall Lender be obligated to
return any materials furnished by Borrower other than those documents and
instruments in possession of Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full and this Agreement has
been terminated.  Notwithstanding any non-disclosure agreement or similar
document executed by Lender in favor of Borrower or any of any of Borrower’s
affiliates, the provisions of this Agreement shall supersede such agreements.
 
10.14 Counterparts; Fax/Email Signatures. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement.  This Agreement may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.
 
 
39

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
10.15 GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW).  FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR
CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT AND ALL SUCH
OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).
 
10.16 CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. ANY LEGAL ACTION, SUIT OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFOREMENTIONED COURTS.  BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON UPON 28
U.S.C. § 1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND
ADJUDICATION OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED
COURTS AND AMENDMENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.   BORROWER AND EACH OTHER LOAN PARTY OBLIGOR
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, AMENDMENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE OTHER
TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
10.17 Publication. Borrower and each other Loan Party Obligor consents to the
publication by Lender of a tombstone, press releases or similar advertising
material relating to the financing transactions contemplated by this Agreement,
provided that Lender gives Borrower reasonable prior notice of the contents of
such materials and such materials are in compliance with applicable law, and
Lender reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
 


 
[Signature Page Follows]


 
40

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower, each other Loan Party Obligor party hereto, and
Lender have signed this Agreement as of the date first set forth above.


Borrower:
 
SANOLITE CORPORATION
 
By: /s/ William T.
Nanovsky                                                                
Name:  William T. Nanovsky
Its:  Treasurer
 
SERVICE MICHIGAN, LLC
 
By: /s/ William T. Nanovsky                                        
Name:  William T. Nanovsky
Its:  Treasurer
 
SERVICE TAMPA, LLC
 
By: /s/ William T.
Nanovsky                                                                
Name:  William T. Nanovsky
Its:  Treasurer
 
Lender:
 
SIENA LENDING GROUP LLC
 
By: /s/ Anthony
Lavinio                                                            
Name:  Anthony Lavinio
Its:  Director Authorized Signatory
 
 
By: /s/ Steve
Sanicola                                                                 
Name:  Steve Sanicola
Its:  Director Authorized Signatory



SWISHER HYGIENE FRANCHISE CORP.
 
By: /s/ William T.
Nanovsky                                                                
Name:  William T. Nanovsky
Its:  Treasurer
 
SWISHER HYGIENE USA OPERATIONS, INC.
 
By: /s/ William T.
Nanovsky                                                                
Name:  William T. Nanovsky
Its:  Treasurer
 
SWSH MOUNT HOOD MFG., INC.
 
By: /s/ William T.
Nanovsky                                                                
Name:  William T. Nanovsky
Its:  Treasurer
 
 
 

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement 

--------------------------------------------------------------------------------

 
SWSH ARIZONA MFG., INC.
 
By: /s/ William T.
Nanovsky                                                               
Name:  William T. Nanovsky
Its:  Treasurer
 
SWSH DALEY MFG., INC.
 
By: /s/ William T.
Nanovsky                                                               
Name:  William T. Nanovsky
Its:  Treasurer
 
SWISHER INTERNATIONAL, INC.
 
By:  /s/ William T.
Nanovsky                                                                
Name:  William T. Nanovsky
Its:  Treasurer
 
Other Loan Party Obligors:
 
SWISHER HYGIENE INC.
 
By:  /s/ William T.
Nanovsky                                                               
      Name:  William T. Nanovsky
      Its:   Senior Vice President and Chief
Financial Officer


 
 

--------------------------------------------------------------------------------

 


Disclosure Schedule
 



 
1.       Loan Party Information:
     
(a) Jurisdictions of Formation; Foreign Business Qualifications:
 

 
LOAN PARTY
JURISDICTION OF FORMATION
FOREIGN BUSINESS QUALIFICATIONS
Swisher Hygiene Inc.
Delaware
NC, NJ
Sanolite Corporation
New York
DE FL NJ
Service Michigan, LLC
Florida
MI OH
Service Tampa, LLC
Florida
None
Swisher Hygiene Franchise Corp.
North Carolina
NJ PA
Swisher Hygiene USA Operations, Inc.
Delaware
AK AL AR AZ CA CO CT FL GA HI IA ID IL IN KS KY LA MA MD ME MI MN MO MS MT NC ND
NE NH NJ NM NV NY OH OK OR PA RI SC SD TN TX UT VA VT WA WI WV WY
SWSH Arizona MFG.., Inc.
Delaware
AZ NM NV TX
SWSH Daley MFG., Inc.
Delaware
CO FL IS LA MO TX
SWSH Mount Hood MFG., Inc.
Delaware
CO ID NV OR UT WA
Swisher International, Inc.
Nevada
AR CA CO CT DC DE FL GA HI IA IN KS KY LA MA MD MI MN MO MS MT NC NE NH OH OK OR
PA SD TN UT VA VT WA WI WV WY

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
(b) Names:
 
 
LOAN PARTY OBLIGOR
LEGAL NAME
PRIOR LEGAL NAMES
EXISTING TRADE
NAMES
PRIOR TRADE NAMES
Swisher Hygiene Inc.
CoolBrands International Inc.
Swisher, Swisher Hygiene
International Brands
Eskimo Pie
Sanolite Corporation
Sanolite Chemical Corporation
Sanolite
 
Service Michigan, LLC
 
Swisher
Swisher Hygiene
 
Service Tampa, LLC
     
Swisher Hygiene Franchise Corp.
 
Swisher, Swisher Hygiene, Sani-Service
 
Swisher Hygiene USA Operations, Inc.
HB Service, LLC
Service Beverly Hills, LLC
Service California, LLC
Service Cincinnati, LLC
Service Columbus, LLC
Service Louisville, LLC
Service Mid-West LLC
Service Arkansas, LLC
Service Baltimore,LLC
Service Birmingham, LLC
Service Central FL, LLC
Service Chattanooga, LLC
Service Columbia, LLC
Service DC, LLC
Service Denver, LLC
Service Florida, LLC
Service Gainesville, LLC
Service Gold Coast, LLC
Service Greenville,LLC
Service Gulf Coast, LLC
Service Hawaii, LLC
Service Houston, LLC
Service Las Vegas, LLC
Service Memphis, LLC
Service Michigan, LLC
Service MidAtlantic, LLC
Service Nashville, LLC
Service New England LLC
Service New Mexico, LLC
Service New Orleans, LLC
Service North, LLC
Service North-Central, LLC
Service Oklahoma City, LLC
Service Philadelphia, LLC
Swisher
Swisher Hygiene
Go! Hospitality
Santec Chemical
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Service Phoenix, LLC
Service Portland, LLC
Service Salt Lake City, LLC
Service Seattle, LLC
Service South, LLC
Service St. Louis, LLC
Service Tallahassee, LLC
Service Tri-Cities, LLC
Service Virginia, LLC
Service West Coast, LLC
Service Western Pennsylvania, LLC
Service Carolina, LLC
Service Charlotte, LLC
Service Greensboro, LLC
Service Raleigh, LLC
   
SWSH Arizona MFG.., Inc.
 
ProClean
ProClean Southwest
 
SWSH Daley MFG., Inc.
 
Daley
Daley International
 
SWSH Mount Hood MFG., Inc.
 
Mt. Hood Solutions Company; Mt. Hood Solutions
 
Swisher International, Inc.
 
Swisher, Swisher Hygiene, Swisher International; Swisher Hygiene International,
Inc.; Swisher International, Inc. (North Carolina); Swisher International, Inc.,
a corporation of Nevada;
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
(c) Collateral Locations:
 

 
Loan Party Obligor
Collateral Description
Collateral Location or Place of Business (including chief executive office)
City, State, Zip
Owner/Lessor (if leased)
Swisher Hygiene USA Operations, Inc. fka Service New Orleans, LLC
Inventory
*
 
*
*
Swisher Hygiene USA Operations, Inc. fka Service Birmingham, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
SWSH Arizona Mfg., Inc.
Books and Records
Inventory
*
*
*
Swisher International, Inc.
Inventory
*
*
*
Swisher International, Inc.
Inventory
*
*
*
Swisher Hygiene Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Beverly Hills, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Beverly Hills, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Beverly Hills, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Beverly Hills, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*

 
___________________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
Swisher Hygiene USA Operations, Inc. fka Service Beverly Hills, LLC
Inventory
*
 
*
*
Swisher Hygiene USA Operations, Inc. fka Service Beverly Hills, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
 
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene
Storage Bin
Inventory
*
*
*
Swisher Hygiene
Storage bin
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Books and Records
Inventory
*
*
*
Swisher Hygiene
Storage Bin
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service South, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka HB Service, LLC
Books and Records
Inventory
*
*
*

 
_____________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
Swisher Hygiene USA Operations, Inc.
Inventory
*
 
*
*
SWSH Daley Mfg., Inc., J.F. Daley International
Books and Records
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Baltimore, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka HB Service, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. by assignment from Swisher International,
Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka HB Service, LLC
Books and Records
Inventory
*
*
*
Swisher Hygiene
Storage Bin
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Midwest, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Las Vegas, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Sanolite Corporation
Books and Records
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Books and Records
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. (orig lease was Pro-Clean of Arizona,
Inc.-not a Swisher entity)
Inventory
*
*
*

 
_____________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Swisher Hygiene USA Operations, Inc.
Inventory
*
 
*
*
Swisher International, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Raleigh, LLC
Inventory
 
*
*
Swisher Hygiene USA Operations, Inc. fka Service Charlotte, LLC
Inventory
*
*
*
Swisher International, Inc.
Books and Records
*
*
*
Swisher International, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Cincinnati, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Oklahoma City, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Oklahoma City, LLC
Inventory
*
*
*
SWSH Mount Hood Mfg., Inc.
Books and Records
Inventory
*
*
*
Swisher International, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Four-State Hygiene, Inc.
Inventory
*
*
*
Service Puerto Rico, LLC (sic) this was originally under Ipabe, Inc., a
non-Swisher company
Books and Records
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Greenville, LLC
Inventory
*
*
*

 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
Swisher Hygiene USA Operations, Inc. fka Service Columbia, LLC
Inventory
*
 
*
*
Swisher Hygiene - storage bin
Inventory
*
*
*
Swisher Hygiene
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Memphis, LLC - original tenant
was a non-Swisher entity Midsouth Hygiene Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Nashville, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Houston, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
 
*
*
*
Swisher Hygiene
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*
Swisher Hygiene
Storage bin
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka Service Minneapolis, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc. fka HB Service, LLC
Inventory
*
*
*
Swisher Hygiene USA Operations, Inc.
Inventory
*
*
*

 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
 (d)     Collateral in Possession of Lessor, Bailee, Consignee, or
Warehouseman: * Telephone:  * Toll Free:  *  Fax:   *  through its
approximately * distribution centers that support Swisher nationally.  The
nature of the assets would be chemicals that * purchases from our plants to
enable them to facilitate redistribution to Swisher’s * branches.  Following is
a list of  * geographic locations:
 


 
The loan party obligor for all of the following * locations are jointly Swisher
International, Inc. and Swisher Hygiene Franchise Corp.
 
LOAN PARTY OBLIGOR
ADDRESS
LESSOR/BAILEE/CONSIGNEE/
WAREHOUSEMAN
 
Processor Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
 
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Convenience Store Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
.
Northeast Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Northwest Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*

 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 

 

 
Mid-Atlantic Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
 
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Southeast Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Mid-Central Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*

 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 

 

 
Southwest Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Canada Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
West Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*

 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
 
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Safety Region
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Non-Food Retail Region
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
 
Mexico Region
 
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*
Jointly Swisher International, Inc. and Swisher Hygiene Franchise Corp.
*
*

 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
(e)[Reserved]
     
(f)Capitalization of Loan Parties:
 
 

 
Loan Party
Equity-holder
Equity Description
Percentage of Outstanding Equity Issued by Loan Party
Certificate (Indicate No.)
Sanolite Corporation
Swisher Hygiene USA Operations, Inc.
Class B Non-Voting Shares
100%
2
Sanolite Corporation
Swisher Hygiene USA Operations, Inc.
Class A Voting Shares
100%
5
Service Michigan, LLC
Swisher Hygiene USA Operations, Inc.
 
80%
Non-certificated
Service Tampa, LLC
Swisher Hygiene USA Operations, Inc.
 
80%
Non-certificated
Swisher Hygiene Franchise Corp.
Swisher International, Inc.
 
100%
1
Swisher Hygiene USA Operations, Inc.
Swisher International, Inc.
 
100%
TBD
SWSH Arizona MFG.., Inc.
Swisher International, Inc.
 
100%
SWSH-A-001
SWSH Daley MFG., Inc.
Swisher International, Inc.
 
100%
SWSH-D-001
SWSH Mount Hood MFG., Inc.
Swisher International, Inc.
 
100%
SWSH-A-001
Swisher International, Inc.
Swisher Hygiene, Inc.
 
100%
002-A


 
 
 

--------------------------------------------------------------------------------

 

 
(g)[Reserved]
 
(h)  [Reserved]
 
2.    [Reserved]:
 
 
3. [Reserved]:
 
4.  Intellectual Property:
 
(a)  Patents and Patent Licenses: NONE
 
(b)  Trademarks and Trademark Licenses
 



Loan Party Obligor
Trademark Title
Trademark Application Number
Swisher International, Inc.
MH (Stylized)
72452411
Swisher International, Inc.
environmentally preferable
77308220
Swisher International, Inc.
KRISP 'N' KLEAN
73425665
Swisher International, Inc.
Swisher Services
78678233
Swisher International, Inc.
Swisher Hygiene
78677819
Swisher International, Inc.
STI
78772806
Swisher International, Inc.
Swisher Total Image
78691594
Swisher International, Inc.
logo
78575314
Swisher International, Inc.
FORMULA 1
78376343
Swisher International, Inc.
SANIGENICS
78773348
Swisher International, Inc.
SaniGenics
78721440
Swisher International, Inc.
A HEALTHY RESPECT FOR HYGIENE
78738048
Swisher International, Inc.
SANOLITE
75908801
Swisher International, Inc.
sanolite
75908814
Swisher International, Inc.
KIT CLEAN
76263072
Swisher International, Inc.
CONCRETE CHAMP
76262519
Swisher International, Inc.
SWISHER
74250147
Swisher International, Inc.
SANOLAC
72428194
Swisher International, Inc.
JESTER
72428408
Swisher International, Inc.
SWISHER
74362093

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c)  Copyrights and Copyright Licenses: NONE
     
5.  [Reserved]
                   
6. Permitted Indebtedness:
                   

 
Type
Vendor Name
Payment Frequency
Initial Balance
Ending Balance
Interest Rate
Acquisition Date
Termination Date
 
Notes Payable:
               
Seller Notes
*
Monthly
*
*
*%
05/01/09
05/31/19
 
Seller Notes
*
Monthly
*
*
*%
05/01/09
05/31/19
 
Convertible Notes
*
Qtrly
*
*
*%
10/10/11
09/30/15
 
Convertible Notes
*
Qtrly
*
*
*%
08/28/11
09/30/14
 
Convertible Notes
*
Qtrly
*
*
*%
09/29/11
09/30/14
 
Convertible Notes
*
Qtrly
*
*
*%
10/19/11
10/31/14
 
Convertible Notes
*
Qtrly
*
*
*%
08/28/11
09/30/16
 
Convertible Notes
*
Qtrly
*
*
*%
09/22/11
09/30/14
 
Convertible Notes
*
Qtrly
*
*
*%
09/22/11
09/30/14
 
Convertible Notes
*
Qtrly
*
*
*%
10/01/11
10/31/14
 
Convertible Notes
*
Qtrly
*
*
*%
09/25/11
09/30/14
 
Convertible Notes
*
Qtrly
*
*
*%
10/14/11
10/31/14
 
Seller Notes
*
Monthly
*
*
*%
07/06/09
07/31/14
 
Seller Notes
*
Monthly
*
*
*%
07/01/09
07/31/14
 
Seller Notes
*
Monthly
*
*
*%
11/02/09
10/31/14
 
Seller Notes
*
Monthly
*
*
*%
10/30/09
11/30/14
 
Convertible Notes
*
Qtrly
*
*
*%
02/24/12
12/31/15
 
Convertible Notes
*
Qtrly
*
*
*%
06/23/12
07/31/14
 
Insurance Financing
*
Monthly
*
*
*%
06/04/14
02/28/15
 

 
 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Insurance Financing
*
Monthly
*
*
*%
12/02/13
08/31/14
 
Insurance Financing
*
Monthly
*
*
*%
12/31/13
09/30/14
 
Notes
*
Monthly
*
*
*%
12/03/10
08/31/15
 
Total Notes Payable
     
3,481,644
                         
Capital Leases:
               
Equipment
*
Monthly
*
*
*%
05/10/10
05/10/15
 
Equipment
*
Monthly
*
*
*%
02/10/10
02/10/15
 
Equipment
*
Monthly
*
*
*%
12/10/09
12/10/14
 
Equipment
*
Monthly
*
*
*%
10/15/09
10/15/14
 
Equipment
*
Monthly
*
*
*%
01/15/10
01/15/15
 
Equipment
*
Monthly
*
*
*%
11/15/09
11/15/14
 
Equipment
*
Monthly
*
*
*%
06/26/13
06/30/18
 
Equipment
*
Monthly
*
*
*%
06/26/13
06/30/18
 
Equipment
*
Monthly
*
*
*%
03/13/13
02/28/17
 
Equipment
*
Monthly
*
*
*%
05/01/13
09/30/17
 
Equipment
*
Monthly
*
*
*%
11/25/13
11/30/18
 
Equipment
*
Monthly
*
*
*%
12/01/11
11/30/14
 
Equipment
*
Monthly
*
*
*%
06/01/12
05/31/15
 
Equipment
*
Monthly
*
*
*%
08/01/12
07/31/15
 
Equipment
*
Monthly
*
*
*%
03/20/14
03/20/19
 
Total Capital Leases
   
249,919
       



7. Permitted Liens:
See attached schedule
8. [Reserved]


 
__________________________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Disclosure Schedule 7
 
Permitted Liens
 
Loan Party Obligor
Secured Party
Financing Statement
Date filed
Collateral
SWSH Daley Mfg., Inc.
Wells Fargo Bank, N.A.
20123586700
09/18/2012
Specific Equipment
Swisher Hygiene Inc.
Suntrust Equipment Finance & Leasing Corp.
20114501485
11/23/2011
Specific Leased Equipment
Swisher Hygiene Inc.
VFI-SPV VIII, Corp.
20120068157
01/06/2012
Specific  Leased Equipment
Swisher Hygiene Inc.
VFI-SPV VIII, Corp.
20120222721
01/18/2012
Specific Leased Equipment
Swisher Hygiene Inc.
VFI-SPV VIII, Corp.
20120222713
01/18/2012
Specific Leased Equipment
Swisher Hygiene Inc.
Suntrust Equipment Finance & Leasing Corp.
20121623620
04/26/2012
Specific Leased Equipment
Swisher Hygiene Inc.
Macquarie Equipment Finance, LLC
20120388449
01/31/2012
Specific Leased Equipment
Swisher Hygiene Inc.
Suntrust Equipment Finance & Leasing Corp.
20122171801
06/06/2012
Specific Leased Equipment
Swisher Hygiene Inc.
VFI-SPV IX, Corp.
20132360718
06/19/2013
Specific Leased Equipment
Swisher Hygiene Inc.
Raymond Leasing Corporation
20133885952
10/03/2013
Specific Leased Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20090072546G
09/22/2009
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance LLC
20090079756G
10/20/2009
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20090087743A
11/23/2009
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20090087823M
11/23/2009
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20090095485C
12/22/2009
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance
20090095611E
12/22/2009
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance LLC
20100008670F
02/02/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20100019141M
03/12/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20100022065K
03/23/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20100022066M
03/23/2010
Specific Equipment

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20100065819C
08/19/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance LLC
20100067477F
08/26/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20100075639E
09/27/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20100085287E
11/02/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20100090062A
11/19/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance LLC
20100091710B
11/29/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20100096040C
12/14/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20100097131F
12/17/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance LLC
20100099357H
12/27/20110
Specific Equipment
Swisher Hygiene Franchise Corp.
SHFC Finance, LLC
20110008540B
02/01/2010
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110010343G
02/04/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110012108H
02/10/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110015626F
02/24/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110015627G
02/24/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110016487A
02/28/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110016488B
02/28/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110017275H
03/02/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110017279A
03/02/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
2011022818G
03/21/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110022860C
03/21/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110032005F
04/14/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110047148K
06/01/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110086722M
10/12/2011
Specific Equipment
Swisher Hygiene Franchise Corp.
Oce Financial Services, Inc.
20110102783G
12/06/2011
Specific Equipment
Swisher Hygiene USA Operations, Inc.
Wells Fargo Capital Finance, LLC
20121290891
04/03/2012
Specific Leased Equipment

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Swisher Hygiene USA Operations, Inc.
Wells Fargo Capital Finance, LLC
20121291014
04/03/2012
Specific Leased Equipment
Swisher Hygiene USA Operations, Inc.
Toyota Motor Credit Corporation
20131089417
03/21/2013
Specific Equipment
Swisher Hygiene USA Operations, Inc.
Toyota Motor Credit Corporation
20132205673
06/10/2013
Specific Equipment
Swisher Hygiene USA Operations, Inc.
Toyota Motor Credit Corporation/Nationwide Lift Trucks Inc
20132608645
07/08/2013
Specific Equipment
Swisher International, Inc.
California First Leasing Corporation
2008003537-8
02/01/2008
Specific Leased Equipment
Swisher International, Inc.
California First Leasing Corporation
2009001860-3
01/22/2009
Specific Leased Equipment
Swisher International, Inc.
US Bancorp
2010007007-4
03/22/2010
Specific Leased Equipment
Swisher International, Inc.
US Bancorp
2010009209-4
04/13/2010
Specific Leased Equipment
Swisher International, Inc.
US Bancorp
2010018762-7
07/27/2010
Specific Leased Equipment
Swisher International, Inc.
US Bancorp
2010018911-4
07/28/2010
Specific Leased Equipment
Swisher International, Inc.
US Bancorp
2010018912-6
07/28/2010
Specific Leased Equipment
Swisher International, Inc.
Dell Financial Services L.L.C.
2010033231-1
12/31/2010
Specific Leased Equipment
Swisher International, Inc.
Wells Fargo Bank, N.A.
2013005375-7
02/28/2013
Specific Equipment
Swisher International, Inc.
Wells Fargo Bank, N.A.
2013031215-1
12/06/2013
Specific Equipment
         





 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Description of Certain Terms
 
1.  Loan Limits for Revolving Loans
    and Letters of Credit:
 
 
(a) Maximum Revolving Facility Amount:
 
$20,000,000, minus the Availability Block, minus Reserves against the Maximum
Revolving Facility Amount
(b) Advance Rates:
 
 
(i) Accounts Advance Rate:
85%; provided, that if Dilution exceeds 3%, Lender may, at its option, but
effective on the first day of the calendar month next succeeding such
adjustments or Reserve (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Reserve on
account of such excess.
(ii) Inventory Advance Rates:
 
 
(A) Finished goods:
The lesser of (A) 70% of the value of Eligible Inventory consisting of finished
goods valued at the lower of cost or market or (B) 85% of the net orderly
liquidation value of such Eligible Inventory as determined by Lender.
(B) Raw materials:
The lesser of (A) 50% of the value of Eligible Inventory consisting of raw
materials valued at the lower of cost or market or (B) 85% of the net orderly
liquidation value of such Eligible Inventory as determined by Lender.
(C) Machine/Dispensers/Parts
The lesser of (A) 50% of the value of Eligible Inventory consisting of raw
materials valued at cost or (B) 85% of the net orderly liquidation value of such
Eligible Inventory as determined by Lender.
(c) Inventory Sublimit:
 
$5,000,000
(d) Letter of Credit Limit:
 
$5,500,000
(e) Availability Block:
 
$2,000,000
2.       [Reserved]
 
3.       Interest Rate:
2.00% per annum in excess of the Base Rate



 
 
A-1

--------------------------------------------------------------------------------

 
 
4.       Maximum Days re Eligible Accounts:
 
 
(a)  Maximum days after original invoice date for Eligible Accounts; or
 
Ninety (90) days
(b) With respect to business units reporting agings of accounts solely with
reference to invoice due date, maximum days after original invoice due date for
Eligible Accounts:
 
Sixty (60) days
5.       Lender's Bank:
Wells Fargo Bank, N.A. and its affiliates (which
bank may be changed from time to time by notice
from Lender to Borrower)
 
Wiring Instructions:
 
Siena Funding Depository Account
Account #: *
ABA Routing #: 121000248
Reference: Swisher
 
6.       Maturity Date:
August 29, 2017

 
__________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 
 
 
A-2 

--------------------------------------------------------------------------------

 
 
Schedule B
 
Definitions
 
Unless otherwise defined herein, the following terms are used herein as defined
in the UCC:  Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Proceeds, Supporting Obligations and Tangible Chattel Paper.
 
As used in this Agreement, the following terms have the following meanings:
 
"Accounts Advance Rate" means the percentage set forth in Section 1(b)(i) of
Schedule A.
 
"Advance Rates" means, collectively, the Accounts Advance Rate and the Inventory
Advance Rate.
 
"Affiliate" shall mean, with respect to any Person, any other Person in control
of, controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided, however, that neither Lender nor any of its
Affiliates shall be deemed an "Affiliate" of Borrower for any purposes of this
Agreement.  For the purpose of this definition, a "substantial interest" shall
mean the direct or indirect legal or beneficial ownership of more than ten (10%)
percent of any class of equity or similar interest.
 
"Agreement" and "this Agreement" have the meanings set forth in the heading to
this Agreement.
 
"Approved Electronic Communication" shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, facsimile, Passport 6.0, or any other
equivalent electronic service, whether owned, operated or hosted by Lender, any
of its Affiliates or any other Person, that any party is obligated to, or
otherwise chooses to, provide to Lender pursuant to this Agreement or any other
Loan Document, including any financial statement, financial and other report,
notice, request, certificate and other information or material; provided that
Approved Electronic Communications shall not include any notice, demand,
communication, information, document or other material that Lender specifically
instructs a Person to deliver in physical form.
 
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).
 
"Base Rate" means, for any day, the greatest of (i) the per annum rate of
interest which is identified as the "Prime Rate" and normally published in the
Money Rates section of The Wall Street Journal (or, if such rate ceases to be so
published, as quoted from such other generally available and recognizable source
as Lender may select) ("the Published Prime Rate"), (ii) the sum of the Federal
Funds Rate plus 0.5% and (iii) 3.25% per annum.  Any change in the Base Rate due
to a change in such Published Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in such Published Prime Rate or
the Federal Funds Rate.
 
"Blocked Account" has the meaning set forth in Section 4.1.
 
 
B-1

--------------------------------------------------------------------------------

 
 
"Borrower" has the meaning set forth in the heading to this Agreement.
 
"Borrowing Base" means (i) the aggregate amount of Eligible Accounts multiplied
by the Accounts Advance Rate; plus (ii) the lower of cost or market value of
Eligible Inventory multiplied by the applicable Inventory Advance Rate(s), but
not to exceed the Inventory Sublimit(s); minus (iii) all Reserves which Lender
has established pursuant to Section 1.2 (including those to be established in
connection with any requested Revolving Loan or Letter of Credit); minus (iv)
the Availability Block, if any, set forth in Section 1(f) of Schedule A.
 
"Business Day" means a day other than a Saturday or Sunday or any other day on
which Lender or banks in New York are authorized to close.
 
"Canada Inc. " means 7324375 Canada Inc., a Canadian corporation.
 
"Capital Expenditures" means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, but excluding expenditures made in connection with the acquisition,
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with cash
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced.
 
"Capitalized Lease" shall mean any lease which is or should be capitalized on
the balance sheet of the lessee thereunder in accordance with GAAP.
 
"Closing Date" means August 29, 2014.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Collateral" means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor described in Section 3.1.
 
"Collections" has the meaning set forth in Section 4.1.
 
"Compliance Certificate" means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by the Chief Financial Officer or
President of Borrower.
 
"Default" means any event which with notice or passage of time, or both, would
constitute an Event of Default.
 
"Default Rate" has the meaning set forth in Section 2.1.
 
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 3 months, that is the result of dividing the
Dollar amount of (a) bad debt write-downs, discounts, advertising allowances,
credits, or other dilutive items with respect to Borrowers’ Accounts during such
period, by (b) Borrower's billings with respect to Accounts during such period.
 
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the Accounts Advance Rate by one percentage point for each percentage
point by which Dilution is in excess of 3%.
 
 
B-2

--------------------------------------------------------------------------------

 
 
“Disclosure Schedule” shall mean that certain Disclosure Schedule annexed hereto
immediately following the signature page to this Agreement, as the same may be
updated from time to time after the Closing Date.
 
"Dollars" or "$" shall mean United States Dollars, lawful currency for the
payment of public and private debts.
 
"E-Signature" shall mean the process of attaching to or logically associating
with an Approved Electronic Communication an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Approved Electronic Communication) with the intent
to sign, authenticate or accept such Approved Electronic Communication.
 
"Eligible Account" means, at any time of determination, an Account owned by
Borrower which satisfies the general criteria set forth below (provided, that
Lender may, in its Permitted Discretion, change the general criteria for
acceptability of Eligible Accounts and shall notify Borrower of such change
promptly thereafter).  An Account shall be deemed to meet the current general
criteria if:
 
(i) neither the Account Debtor nor any of its Affiliates is an Affiliate of
Borrower, or a creditor or supplier of Borrower (with Accounts to be ineligible
to the extent of any amounts owed by Borrower to such Person as a creditor or
supplier);
 
(ii) it does not remain unpaid more than (A) if applicable the number of days
after the original invoice date set forth in Section 4(a) of Schedule A or
(B) if applicable the number of days after the original invoice due date set
forth in Section 4(b) of Schedule A;
 
(iii) the Account Debtor or its Affiliates are not past due (or past the
applicable date referenced in clause (ii) above) on other Accounts owing to
Borrower comprising more than 50% of all of the Accounts owing to Borrower by
such Account Debtor or its Affiliates;
 
(iv) all Accounts owing by the Account Debtor or its Affiliates do not represent
more than 20% of all otherwise Eligible Accounts (provided, that Accounts which
are deemed to be ineligible solely by reason of this clause (iv) shall be
considered Eligible Accounts to the extent of the amount thereof which does not
exceed 20% of all otherwise Eligible Accounts);
 
(v) the Account complies with each covenant, representation or warranty
contained in this Agreement or any other Loan Document with respect to Eligible
Accounts (including any of the representations set forth in Section 5.4);
 
(vi) the Account is not subject to any contra relationship, counterclaim,
dispute or set-off;
 
(vii) the Account Debtor's chief executive office or principal place of business
is located in the United States, Puerto Rico or Canada;
 
(viii) it is absolutely owing to Borrower and does not arise from a sale on a
bill-and-hold, guarantied sale, sale-or-return, sale-on-approval, consignment,
retainage or any other repurchase or return basis or consist of progress
billings;
 
(ix) the Account Debtor is not the United States of America, or any state,
province or political subdivision (or any department, agency or instrumentality
thereof), unless Borrower has complied with the Assignment of Claims Act of 1940
(31 U.S.C. §203 et seq.), or other applicable similar state or local law in a
manner satisfactory to Lender;
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
(x) it is at all times subject to Lender's duly perfected, first priority
security interest and to no other Lien that is not a Permitted Lien, and the
goods giving rise to such Account (A) were not, at the time of sale, subject to
any Lien except Permitted Liens and (B) have been sold by Borrower to the
Account Debtor in the ordinary course of Borrower's business and delivered to
and accepted by the Account Debtor, or the services giving rise to such Account
have been performed by Borrower and accepted by the Account Debtor in the
ordinary course of Borrower's business;
 
(xi) the Account is not evidenced by Chattel Paper or an Instrument of any kind
(unless delivered to Lender in accordance with Section 3.2 of this Agreement)
and has not been reduced to judgment;
 
(xii) the Account Debtor's total indebtedness to Borrower does not exceed the
amount of any credit limit established by Borrower or Lender in its Permitted
Discretion and the Account Debtor (provided, that Accounts which are deemed to
be ineligible solely by reason of this clause (xii) shall be considered Eligible
Accounts to the extent the amount of such Accounts does not exceed the lower of
such credit limits);
 
(xiii) Borrower has not received notice of any facts or circumstances existing,
resulting in, or which could reasonably be anticipated to result in any material
impairment in the Account Debtor's financial condition or materially impair or
delay the collectability of all or any portion of such Account beyond the
applicable time periods set forth in clause (ii) above);
 
(xiv) Lender has been furnished with all documents and other information
pertaining to such Account which Lender has reasonably requested, or which
Borrower is obligated to deliver to Lender, pursuant to this Agreement;
 
(xv) Borrower has not made an agreement with the Account Debtor to extend the
time of payment thereof beyond the applicable time period set forth in clause
(ii) above;
 
(xvi) Borrower has not posted a surety or other bond in respect of the contract
under which such Account arose; and
 
(xvii) the Account Debtor is not subject to any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law.
 
"Eligible Inventory" means, at any time of determination, Inventory (other than
packaging materials and supplies) owned by Borrower which satisfies the general
criteria set forth below (provided, that Lender may, in its Permitted
Discretion, change the general criteria for acceptability of Eligible Inventory
and shall notify Borrower of such change promptly thereafter).  Inventory shall
be deemed to meet the current general criteria if:
 
(i) it consists of (a) raw materials, (b) finished goods or (c) machines,
dispensers or parts, but not work in progress;
 
(ii) it is in good and saleable condition;
 
 
B-4

--------------------------------------------------------------------------------

 
 
(iii) it is not slow-moving, obsolete, damaged, contaminated, unmerchantable,
returned, rejected, discontinued, repossessed, fabricated or supplies and
packaging;
 
(iv) it is not in the possession of a processor, consignee or bailee, or located
on premises leased or subleased to Borrower, or on premises of an Loan Party
Obligor subject to a mortgage in favor of a Person other than Lender, unless (x)
such processor, consignee, bailee or mortgagee or the lessor or sublessor of
such premises, as the case may be, has executed and delivered all documentation
which Lender shall require to evidence the subordination or other limitation or
extinguishment of such Person's rights with respect to such Inventory and
Lender's right to gain access thereto or (y) a rent Reserve has been established
in accordance with Section 4.7(y)(ii) hereof in the case of third party leased
locations, or such other reserve satisfactory to Lender in its Permitted
Discretion has been established with respect to Inventory in possession of any
processor, consignee or bailee, or located on the premises owned by any Loan
Party Obligor subject to a mortgage in favor of a Person other than Lender;
 
(v) it meets all standards imposed by any Governmental Authority;
 
(vi) it conforms in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;
 
(vii) it is at all times subject to Lender's duly perfected, first priority
security interest and no other Lien except a Permitted Lien;
 
(viii) it is not purchased or manufactured pursuant to a license agreement that
is not assignable to each of Lender and its transferees; and
 
(ix) it is situated at a Collateral location listed in Section 1(c) of the
Disclosure Schedule or other location of which Lender has been notified as
required by Section 5.8 (and it is not in-transit), in each case which location
(A) must be in the continental United States or Canada and (B) must have
Inventory located at such location having a minimum value in the aggregate
(valued at the lower of cost or market) of $100,000 at all times.
 
"ERISA" means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code and section 02 of ERISA).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability in the amount over 100,000 under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate.
 
 
B-5

--------------------------------------------------------------------------------

 
 
"Event of Default" has the meaning set forth in Section 7.1.
 
"Excess Availability" shall mean the amount calculated at any date, equal to the
difference of (A) the lesser of (x) the Maximum Revolving Facility Amount, minus
the Availability Block, minus Reserves against the Maximum Revolving Facility
Amount, and (y) the Borrowing Base minus (B) the outstanding balance of all
Revolving Loans and the Letter of Credit Balance; provided that if any of the
Loan Limits for Revolving Loans is exceeded as of the date of calculation, then
Excess Availability shall be zero.
 
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) in the case of a  Non U.S. Recipient (as
defined in Section 9(e)), U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Non U.S. Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) Non U.S. Recipient becomes a party to this Agreement or
acquires a participation, except in each case to the extent that, pursuant to
Section 9 amounts with respect to such Taxes were payable either to such
Recipient assignor (or Lender granting such participation) immediately before
such assignment or grant of participation or (ii) in the case of a Lender, such
Lender changes its lending office except to the extent such Taxes were payable
before such Lender changed it lending office; (c) United States federal
withholding Taxes that would not have been imposed but for such Recipient's
failure to comply with Section 9(e) (except where the failure to comply with
Section 9(e) was the result of a change in law, ruling, regulation, treaty,
directive, or interpretation thereof by a Governmental Authority after the date
the Recipient became a party to this Agreement or a Participant) and (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA.
 
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
Borrower and Lender.
 
"Fiscal Year" means the fiscal year of Borrower which ends on December 31 of
each year.
 
“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of a State within the United States of America or the District of
Columbia and that is a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code of 1986, as amended (the “IRC”) with
respect to which a Loan Party Obligor is a “US Shareholder” within the meaning
of Section 951(b) of the IRC.
 
"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the United States accounting profession), which are applicable
to the circumstances as of the date of determination, in any case consistently
applied.
 
 
B-6

--------------------------------------------------------------------------------

 
 
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
"Guaranty", "Guaranteed" or to "Guarantee", as applied to any Indebtedness,
liability or other obligation, means (i) a guaranty, directly or indirectly, in
any manner, including by way of endorsement (other than endorsements of
negotiable instruments for collection in the ordinary course of business), of
any part or all of such Indebtedness, liability or obligation, and (ii) an
agreement, contingent or otherwise, and whether or not constituting a guaranty,
assuring, or intended to assure, the payment or performance (or payment of
damages in the event of non-performance) of any part or all of such
Indebtedness, liability or obligation by any means (including, the purchase of
securities or obligations, the purchase or sale of property or services, or the
supplying of funds).
 
"Indebtedness" means (without duplication), with respect to any Person, (i) all
obligations or liabilities, contingent or otherwise, for borrowed money, (ii)
all obligations represented by promissory notes, bonds, debentures or the like,
or on which interest charges are customarily paid, (iii) all liabilities secured
by any Lien on property owned or acquired, whether or not such liability shall
have been assumed, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (v) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables which
are not ninety days past the invoice date incurred in the ordinary course of
business, but including the maximum potential amount payable under any earn-out
or similar obligations), (vi) all Capitalized Leases of such Person, (vii) all
obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and/or bankers' acceptances, or in
respect of financial or other hedging obligations, (viii) all equity interests
issued by such Person subject to repurchase or redemption at any time on or
prior to the final scheduled Maturity Date, other than voluntary repurchases or
redemptions that are at the sole option of such Person, (ix) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product, and (x) all Guarantees, endorsements (other than for
collection in the ordinary course of business) and other contingent obligations
in respect of the Indebtedness of others described in clauses (i) – (ix) above.
 
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party Obligor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Information” means all information received from the Parent, Borrower or any
Subsidiary relating to the Parent, Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by the Parent, Borrower or
any Subsidiary.
 
"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
 
 
B-7

--------------------------------------------------------------------------------

 
 
"Inventory Advance Rate" means the percentage(s) set forth in Section 1(b)(ii)
of Schedule A.
 
“Inventory Reliance Amount” means an amount equal to the difference between:
 
(i) the sum of (A) the outstanding balance of all Revolving Loans plus (B) the
Letter of Credit Balance; and
 
(ii) the sum of (A) the aggregate amount of Eligible Accounts multiplied by the
Accounts Advance Rate, minus (B) the Availability Block, minus (C) all Reserves
which Lender has established pursuant to Section 1.2.
 
“Inventory Reliance” means a percentage calculated by dividing:
 
(i) the Inventory Reliance Amount; by
 
(ii) the sum of (A) the outstanding balance of all Revolving Loans plus (B) the
Letter of Credit Balance.
 
"Inventory Sublimit" means the amount(s) set forth in Section 1(c) of
Schedule A.
 
"Investment Property" means the collective reference to (a) all "Investment
Property" as such term is defined in Section 9-102 of the UCC,  and (b) all
"financial assets" as such term is defined in Section 8-102(a)(9) of the UCC.
 
"Lender" has the meaning set forth in the heading to this Agreement.
 
"Letter of Credit" has the meaning set forth in Section 1.1(a).
 
"Letter of Credit Balance" means the sum of (i) the aggregate undrawn face
amount of all outstanding Letters of Credit and (ii) all interest, fees and
costs due or, in Lender's estimation, likely to become due in connection
therewith.
 
"Letter of Credit Limit" means the amount set forth in Section 1(d) of
Schedule A.
 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.
 
"Loan Account" has the meaning set forth in Section 2.4.
 
"Loan Documents" means, collectively, this Agreement and all notes, guaranties,
security agreements, mortgages, certificates, landlord's agreements, Springing
DACA Account agreements, the Fee Letter and all other agreements, documents and
instruments now or hereafter executed or delivered by Borrower or any Loan Party
in connection with, or to evidence the transactions contemplated by, this
Agreement.
 
 
B-8

--------------------------------------------------------------------------------

 
 
"Loan Guaranty" means Section 8 of this Agreement.
 
"Loan Limits" means, collectively, the Loan Limits for Revolving Loans and
Letters of Credit set forth in Section 1 of Schedule A and all other limits on
the amount of Loans and Letters of Credit set forth in this Agreement.
 
"Loan Party" means, individually, Parent, Borrower, or their respective
Subsidiaries; and "Loan Parties" means, collectively, Parent, Borrower and all
of their respective Subsidiaries.
 
"Loan Party Obligor" means, individually, Borrower or any Obligor that is a Loan
Party; and "Loan Party Obligors" means, collectively, Borrower and each Loan
Party Obligor.
 
"Loans" means the Revolving Loans.
 
"Material Adverse Effect" means except for matters of a general economic or
political nature which do not affect any Loan Party Obligor uniquely, any event,
act, omission, condition or circumstance which, which individually or in the
aggregate, has had a material adverse effect on (i) the business, operations,
properties, assets or condition, financial or otherwise, of Loan Party Obligors,
taken as a whole, or (ii) the ability of Loan Party Obligors, taken as a whole,
to perform any of its obligations under any of the Loan Documents.
 
"Maturity Date" means the date set forth in Section 6 of Schedule A, as such
date may be accelerated in accordance with the terms of this Agreement.
 
"Maximum Lawful Rate" has the meaning set forth in Section 2.5.
 
"Maximum Liability" has the meaning set forth in Section 8.9.
 
"Maximum Revolving Facility Amount" means the amount set forth in Section 1(a)
of Schedule A.
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
"Non-Paying Guarantor" has the meaning set forth in Section 8.10.
 
"Non-U.S. Recipient" has the meaning set forth in Section 9(e)(ii).
 
"Notice of Borrowing" has the meaning set forth in Section 1.4.
 
"Obligations" means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by Borrower or any Loan Party Obligor to Lender, whether
evidenced by this Agreement, any other Loan Document arising from an extension
of credit, opening of a Letter of Credit, guaranty, indemnification or
otherwise, whether direct or indirect (including those acquired by assignment
and any participation by Lender in Borrower's indebtedness owing to others),
whether absolute or contingent, whether due or to become due, and whether
arising before or after the commencement of a proceeding under the Bankruptcy
Code or any similar statute.
 
 
B-9

--------------------------------------------------------------------------------

 
 
"Obligor" means any guarantor, endorser, acceptor, surety or other person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.
 
"Ontario Inc." means 1283465 Ontario Inc., an Ontario corporation.
 
"Organic Documents" shall mean, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfect a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
"Other Taxes" means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
 
"Parent" means Swisher Hygiene Inc., a Delaware corporation.
 
"Participant" has the meaning set forth in Section 10.10.
 
"Passport 6.0" means the electronic and/or internet-based system approved by
Lender for the purpose of making notices, requests, deliveries, communications,
and for the other purposes contemplated in this Agreement or otherwise approved
by Lender, whether such system is owned, operated or hosted by Lender, any of
its Affiliates or any other Person.
 
"Paying Guarantor" has the meaning set forth in Section 8.10.
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"Pension Act" means the Pension Protection Act of 2006.
 
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.
 
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
 
B-10

--------------------------------------------------------------------------------

 
 
“Permitted Discretion” means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.
 
“Permitted Dispositions” means the sale or transfer of any Borrower, any
Subsidiary of a Borrower or any asset of a Borrower or of a Subsidiary of a
Borrower if, as of the date of the consummation of sale or transfer, and after
giving effect to such sale or transfer (a) with respect to the disposition of
assets identified as "Assets Held for Sale" as set forth on the most recent SEC
Form 10-Q filed by Parent, the Borrowing Base is not reduced by more than 10%
from the Borrowing Base in effect immediately prior to such sale or transfer,
(b) no Event of Default shall have occurred immediately prior and immediately
after giving effect to such Permitted Disposition, and (c) Lender receives in
cash by wire transfer of immediately available funds a mandatory repayment (the
“Mandatory Repayment”) of the then outstanding Obligations in an amount equal to
100% of the net proceeds of such sale or transfer in respect of solely the
Collateral (i.e., gross proceeds less the reasonable direct costs of such sales
or other dispositions); provided, that if the aggregate amount of the then
outstanding Obligations is less than the amount of such Mandatory Repayment,
then the amount of such Mandatory Repayment shall automatically be reduced to
equal the aggregate amount of such then outstanding Obligations.  For the
avoidance of doubt, the amount of such repayment shall include no less than the
dollar-for-dollar value of the sum of (i) the product of (x) the aggregate
amount of Eligible Accounts sold or transferred or owned by any such Borrower or
Subsidiary of a Borrower sold or transferred multiplied by (y) the applicable
Advance Rate applied by Lender, and (ii) the product of (x) the greater of cost
and market value, as applicable, of the aggregate amount of Eligible Inventory
sold or transferred or owned by any such Borrower or Subsidiary of a Borrower
sold or transferred multiplied by (y) the applicable Advanced Rate applied by
Lender.
 
“Permitted Dissolutions” means the dissolution, liquidation or winding up of any
Loan Party if, as of the date of an after giving effect to such dissolution,
liquidation or winding up, (a) the Borrowing Base is not reduced by more than
10% from the Borrowing Base in effect immediately prior to such sale or transfer
and (b) Lender receives in cash by wire transfer of immediately available funds
a mandatory prepayment of the Obligations in an amount equal to the net proceeds
available for distribution as a result of such dissolution, liquidation or
winding up (i.e., gross proceeds less the reasonable direct costs of such
dissolution, liquidation or winding up).  For the avoidance of doubt, such net
proceeds shall include no less than the dollar-for-dollar value of the sum of
(i) the aggregate amount of Eligible Accounts owned by any such Borrower or
Subsidiary of a Borrower dissolved, liquidated or wound up, and (ii) the greater
of cost and market value, as applicable, of the aggregate amount of Eligible
Inventory owned by any such Borrower or Subsidiary of a Borrower dissolved,
liquidated or wound up.
 
"Permitted Indebtedness" means:  (a) the Obligations; (b) the Indebtedness
existing on the date hereof described in Section 6 of the Disclosure Schedule;
in each case along with extensions, refinancings, modifications, amendments and
restatements thereof, provided, that (i) the principal amount thereof is not
increased, (ii) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Lender, and (iii) the terms thereof are not
modified to impose more burdensome terms upon any Loan Party; (c) capitalized
leases and purchase money Indebtedness and insurance premium finance agreements
secured by Permitted Liens in an aggregate amount not exceeding $4,500,000 at
any time outstanding; (d) Indebtedness incurred as a result of endorsing
negotiable instruments received in the ordinary course of business;
(e) equipment leases or other equipment financing in an aggregate amount not
exceeding $15,000,000 at any time outstanding, and (f) other unsecured
Indebtedness not exceeding $250,000 in the aggregate principal amount at any
time outstanding.
 
 
B-11

--------------------------------------------------------------------------------

 
 
"Permitted Investments" means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. ("S&P") or Aa from Moody’s Investors Service, Inc. ("Moodys");
 
(c) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;
 
(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with and money market deposit accounts issued or offered
by, any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof, or by any Lender which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
 
(e) fully collateralized repurchase agreements with a term of not more than 120
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (d) of
this definition; and
 
(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have portfolio
assets of at least $1,000,000.000.
 
"Permitted Liens" means (a) security interests in specific assets securing
Permitted Indebtedness described under clause (c) of the definition of Permitted
Indebtedness; (b) liens for taxes, fees, assessments, or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings (which proceedings have the effect of preventing the
enforcement of such lien) for which adequate reserves in accordance with GAAP,
are being maintained, provided the same have no priority over any of Lender's
security interests; (c) liens of materialmen, mechanics, carriers, or other
similar liens arising in the or­dinary course of business and securing
obligations which are not delinquent or are being contested in good faith by
appropriate proceedings (which proceedings have the effect of preventing the
enforcement of such lien) for which adequate reserves in accordance with GAAP,
are being maintained; (d) liens which constitute banker's liens, rights of
set-off, or similar rights as to deposit accounts or other funds maintained with
a bank or other financial institution (but only to the extent such banker's
liens, rights of set-off or other rights are in respect of customary service
charges relative to such deposit accounts and other funds, and not in respect of
any loans or other extensions of credit by such bank or other financial
institution to any Loan Party), (e) cash deposits or pledges to secure the
payment of worker's compensation, unemployment insurance, or other social
security benefits or obligations, public or statutory obligations, surety or
ap­peal bonds, bid or performance bonds, or other obligations of a like nature
incurred in the ordinary course of business; (f) judgment liens arising solely
as a result of the existence of judgments, orders or awards that do not exceed
$* in the aggregate at any one time outstanding; (g) judgment liens in excess of
$*;  provided that (i) at all times during the Judgment Lien Remedial Period
(defined below), the aggregate uninsured amount of such judgment which such
judgment lien secures does not exceed *% of the sum of (x) Excess Availability
(after giving effect to any Reserves directly relating to such judgment), plus
(y) immediately available unencumbered cash on hand subject to the WF DACA or
any other deposit account control agreement in favor of Lender and in form and
substance satisfactory to Lender, (ii) at all times during the Judgment Lien
Remedial Period any such judgment lien shall be junior and subordinate in all
respects to any Liens in favor of Lender on the Collateral, (iii) prior to the
end of the fifth (5th) Business Day following the entry of such judgment lien
(such day, the “Judgment Lien Remedial Period”) (x) such judgment lien shall be
discharged following payment in full by such Loan Party and Lender shall have
received satisfactory evidence of such discharge and removal of such judgment
lien from the applicable public records, or (y) a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, shall be in effect and
Lender shall have received satisfactory evidence of the issuance and existence
thereof, and (iv) the judgment creditor shall not have taken any action prior to
the expiration of the Judgment Lien Remedial Period to levy upon any Collateral
to enforce any such judgment; (h) Liens set forth on Section 7 of the Disclosure
Schedule, provided that any such Lien shall secure only the Indebtedness
described in clause (b) of the definition of Permitted Indebtedness; and
(i) security interests in Equipment securing Permitted Indebtedness described
under clause (e) of the definition of Permitted Indebtedness.
_____________________________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 
 
 
B-12

--------------------------------------------------------------------------------

 
 
"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
 
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.
 
"Protective Advances" has the meaning set forth in Section 1.3.
 
"Recipient" means any Lender, Participant, or any other recipient of any payment
to be made by or on account of any Obligation of any Loan Party under this
Agreement or any other Loan Document, as applicable.
 
"Register" has the meaning set forth in Section 10.9(a).
 
"Released Parties" has the meaning set forth in Section 6.1.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
"Reserves" has the meaning set forth in Section 1.2.
 
"Restricted Accounts" means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the ordinary course of business, (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan, or (c) zero balance accounts.
 
 
B-13

--------------------------------------------------------------------------------

 
 
"Revolving Loans" has the meaning set forth in Section 1.1(a).
 
"Securities Act" means the Securities of Act of 1933, as amended.
 
“Senior Officer” means the current president, chief executive officer, global
controller, chief financial officer, treasurer or assistant treasurer of any
Loan Party Obligor.
 
“Springing DACA Event” means any date on which (a) the Springing DACA Ratio is
less than 2.0 to 1.0 or (b) (i) the Springing DACA Ratio is less than 2.5 to 1.0
but equal to or greater than 2.0 to 1.0 and (ii) Borrower has less than
$5,000,000 in immediately available unencumbered cash on hand; provided that
such Springing DACA Event shall no longer be in effect upon the date on which (a
“Springing DACA Cure”) the Borrower shall have maintained a Springing DACA Ratio
of at least 2.5 to 1.0 for thirty consecutive days immediately prior to such
date.  Notwithstanding anything to the contrary in this definition of Springing
DACA Event, no more than 2 Springing DACA Cures per calendar year and no more
than 4 Springing DACA Cures during the term of this Agreement are available to
be used to cure a Springing DACA Event pursuant to the immediately foregoing
proviso.
 
“Springing DACA Ratio” means the ratio of (i) the sum of (A) the Borrowing Base
(without giving effect to the Reserves taken by Lender in the calculation
thereof) plus (B) the Availability Block, to (ii) the outstanding balance of all
Revolving Loans plus the Letter of Credit Balance.
 
"Stated Rate" has the meaning set forth in Section 2.5.
 
"Subsidiary" means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination.  Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
"Termination Date" means the date on which all of the Obligations have been paid
in full in cash and all of Lender's lending commitments under this Agreement and
under each of the other Loan Documents have been terminated.
 
"UCC" means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or such other applicable
jurisdiction.
 
"WF DACA" means that certain Deposit Account Control Agreement dated as of the
date hereof among Lender, Swisher Hygiene, Swisher International, Swisher USA,
Swisher Franchise and Wells Fargo Bank, N.A.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP, consistently applied.  If at any
time any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP, prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (Codification of Accounting
Standards 825-10) to value any Indebtedness or other liabilities of any Loan
Party Obligor at "fair value", as defined therein.
 
 
B-14

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP, after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capitalized Leases on the
Closing Date shall be considered Capital Leases (and all other such leases shall
constitute operating leases) and all calculations and deliverables under this
Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement;
provided that all such financial statements delivered to Lender in accordance
with the terms of this Agreement after the date of such change in GAAP, shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP, as in effect immediately prior to such change).
 
References in this Agreement to "Articles", "Sections", "Annexes", "Exhibits" or
"Schedules" shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  "Include", "includes" and
"including" shall be deemed to be followed by "without limitation".  "Or" shall
be construed to mean "and/or".  Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such
Person.  References "from" or "through" any date mean, unless otherwise
specified, "from and including" or "through and including",
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available funds.  Time is
of the essence for each performance obligation of the Loan Party Obligors under
this Agreement and each Loan Document.  All amounts used for purposes of
financial calculations required to be made herein shall be without
duplication.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  References to any agreement, instrument or document (i) shall
include all schedules, exhibits, annexes and other attachments thereto and (ii)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein or in any other Loan
Document).  The words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
 
B-15

--------------------------------------------------------------------------------

 
 
Schedule C
 
 
Form of Borrowing Base Certificate
 
 
Availability Report
 
For Swisher Hygiene
As of



Collateral                                         LC    Swisher Hygiene LC
Line Amount                                           $5,500,000.00
Advance Rate                                                  100 %
   
Beginning Collateral Balance
   
Adjustments
   
Ending Collateral Balance
   
Less: Ineligible
   
Total Eligible Other
   
Total Other Value @ 100%
   
Less: Reserves
   
Net Other Available
   
Collateral                                  AR    Swisher Hygiene A/R
   
Line Amount                                 $20,000,000.00
   
Advance Rate                                               85 %
   
Beginning Collateral Balance
   
Sales
   
Credit Memos
   
Collections
   
Cash Discounts
   
Adjustments
   
Ending Collateral Balance
   
Less: Ineligible
   
Total Eligible Account Receivable
   
Total Accounts Receivable Value @ 85.00%
   
Less: Reserves
   
Net Accounts Receivable Available
   

 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Collateral                        IN           Swisher Hygiene Finished
Inventory
Line Amount                                                $5,000,000.00
Advance Rate                                                       31-70 %
Beginning Inventory Value Adjustments
   
Ending Inventory Value*
Less: Reserves
 
Net Inventory Available
   
*See attached Inventory Detail Report
   
Total Net Available Collateral
   
Line Limit Cap
   
Loan Balance Reconciliation
   
Beginning Loan Balance
   
Collections
   
Advances
   
Adjustments
   
Current Loan Balance
   
Plus: Loan Reserves
   
Net Loan Balance
   
Total Net Availability / (Over Advance)
   

 
 

 
 
 

--------------------------------------------------------------------------------

 



INVENTORY COLLATERAL     Client:  Swisher Hygiene   Loan Limit:  $5,000,000.00  
  Loan:  Swisher Hygiene Inventory   Advance Rate:  31-70%                      
                              Type   Gross   Ineligible   Eligible Advance Rate
  Inventory   Cap   Inventory Value                           Finished Goods    
                                              Other Inventory                  
                                Raw Materials                                  
                Totals                        



 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule D
 


Special Note:  with respect to Inventory reporting required to be made by
Borrower as set forth below, notwithstanding anything set forth below, reserves
for slow moving and obsolete inventory, and reserves for inventory Net
Realizable Value shall be calculated quarterly, entries for Capitalized Deferred
Freight shall be updated quarterly, and reserves for shrinkage shall be
calculated quarterly (subject to monthly estimated accruals regarding reserves
for shrinkage).
 
Provide Lender with each of the documents set forth below at the following times
in form satisfactory to Lender:
 
To the extent there are any such items of which to provide notice, then to be
provided on the 2nd Business Day of each week, or more frequently if Lender
requests
(a) notice of all claims, offsets, or disputes asserted by Account Debtors
outside of the ordinary course of business (other than rebates, credits and
re-bills) with respect to Borrower's Eligible Accounts in excess of $100,000,
and
 
Monthly (no later than the 20th day of each month)
(b) copies of trade invoices for amounts in excess of $10,000, together with
corresponding shipping and delivery documents, and credit memos together with
corresponding supporting documentation, with respect to invoices and credit
memos in excess of an amount determined in the sole discretion of Lender, from
time to time as required by Lender.
 
(c) a detailed calculation of Inventory of Borrower that is not eligible for the
Borrowing Base (delivered electronically in an acceptable format).
 
(d) a detailed aging, by total, of Borrower's Accounts, together with
reconciliation and supporting documentation for any outside of the ordinary
course of business reconciling items noted (delivered electronically in an
acceptable format).
 
(e) a summary aging, by vendor, of each Loan Party's accounts payable and any
book overdraft  and an aging, by vendor, of any held checks (delivered
electronically in an acceptable format), and
 
(f) a monthly Account roll-forward with respect to Borrower's Accounts, in a
format acceptable to Lender in its discretion, tied to the beginning and ending
Account balances of Borrower's general ledger (delivered electronically in an
acceptable format); provided that upon the occurrence and during the continuance
of a Springing DACA Event, a weekly (commencing no later than the 20th day of
such month, and thereafter delivered weekly no later than the 2nd Business Day
of each week), Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records, with
respect to Accounts of Swisher USA’s business units only; provided further, that
if during the continuance of any such Springing DACA Event (i) the accounts
receivable balance as reflected in the ageing for any other business unit falls
more than the lesser of (a) $300,000 and (b) 15% from the prior month end, then
such other business unit(s) shall also be included in such weekly Account
roll-forward report commencing for the week beginning on the next calendar month
(delivered electronically in an acceptable format); and (ii) that such report
shall go back to being delivered monthly upon the earlier of (x) the date on
which there is no Springing DACA Event continuing and (y) the passage of 30
calendar days.
 
(g) a Borrowing Base Certificate.
 
(h)  a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrower's general ledger accounts to its monthly financial statements including
any book reserves related to each category.
 
(i) a detailed Inventory perpetual report with respect to Swisher USA’s
Inventory together with a reconciliation to Swisher USA’s general ledger
accounts, including a listing by category and location of Inventory (delivered
electronically in an acceptable format), provided that if (i) the Inventory
Reliance Amount is greater than $0, (ii) Inventory Reliance exceeds 15%, and
(iii) a Springing DACA Event has occurred and is continuing, then such report
shall be delivered weekly (no later than the 2nd Business Day of each week);
provided further, that such report shall go back to being delivered monthly upon
the earlier of (x) the date on which there is no Springing DACA Event
continuing; and (y) Inventory Reliance is less than 15%.

 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
 
 
Quarterly
(f) a report regarding each Loan Party’s accrued, but unpaid, ad valorem taxes.
 
(k) a detailed calculation of Inventory of Borrower that is not eligible for the
Borrowing Base (delivered electronically in an acceptable format).
 
Bi-Annually (in January and in July of each calendar year)
(l) an updated Disclosure Schedule, true and correct in all material respects as
of the date of delivery, accompanied by a certificate executed by an officer of
Borrower and substantially in the form of Exhibit F hereto (it being understood
and agreed that no such update shall serve to cure any existing Event of
Default, including any Event of Default resulting from any failure to provide
any such disclosure to Lender on an earlier date or any breach of any earlier
made representation and/or warranty).
 
(m)  a detailed list of each Loan Party's customers, with address and contact
information,
 
(n) a detailed list of each Loan Party's vendors in form and substance
consistent with that delivered to Lender prior to the Closing Date, and

 
 
 
D-2

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF NOTICE OF BORROWING
 
[letterhead of Borrower]


Siena Lending Group LLC
1177 Summer Street
Stamford, CT 06905
Attention: Steven Sanicola
 
Dear [_________]:
 
Please refer to the Loan and Security Agreement dated as of August 29, 2014 (as
amended, restated or otherwise modified from time to time, the "Loan Agreement")
among the undersigned, as Borrower, the Loan Party Obligors (as defined therein)
party thereto, and Siena Lending Group LLC, as Lender.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Loan Agreement.  This notice is given pursuant to Section 1.4 of the Loan
Agreement and constitutes a representation by Borrower that the conditions
specified in Section 1.6 of the Loan Agreement have been satisfied.  Without
limiting the foregoing, (i) each of the representations and warranties set forth
in the Loan Agreement and in the other Loan Documents is true and correct in all
respects as of the date hereof (or to the extent any representations or
warranties are expressly made solely as of an earlier date, such representations
and warranties shall be true and correct as of such earlier date), both before
and after giving effect to the Loans requested hereby, and (ii) no Default or
Event of Default is in existence, both before and after giving effect to the
Loans requested hereby.
 
Borrower hereby requests a borrowing under the Loan Agreement as follows:
 
The aggregate amount of the proposed borrowing is $[______________].  The
requested borrowing date for the proposed borrowing (which is a Business Day) is
[__________], 20[__].
 
Borrower has caused this Notice of Borrowing to be executed and delivered by its
officer thereunto duly authorized [__________], 20[__].
 



 
[Borrower]
 
By:                                                                           
Title: ______________________________        

 
 
 
Ex. A-1

--------------------------------------------------------------------------------

 
 
Exhibit B
 
CLOSING CHECKLIST


 
Borrower:
SANOLITE CORPORATION
SERVICE MICHIGAN, LLC
SERVICE TAMPA, LLC
SWISHER HYGIENE FRANCHISE CORP.
SWISHER HYGIENE USA OPERATIONS, INC.
SWSH ARIZONA MFG., INC.
SWSH DALEY MFG., INC.
SWSH MOUNT HOOD MFG., INC.
SWISHER INTERNATIONAL, INC
(collectively “Borrower”)
 
Other Loan Party Obligors:
SWISHER HYGIENE INC.
(an “LPO” and collectively, the “LPOs”)
 
Lender:
SIENA LENDING GROUP LLC (“Lender”)
 
Credit Facility:
$20,000,000 REVOLVING CREDIT
 
Closing Date:
August 29, 2014

 
 
 
Ex. B-1

--------------------------------------------------------------------------------

 
 
 
Documents
 
 
Responsible Party
 
Status
1. 
Loan and Security Agreement
Blank Rome
   
Exhibits
 
     
a. Exhibit A                      Form of Notice of Borrowing
Blank Rome
   
b. Exhibit B                       Closing Checklist
Blank Rome
   
c. Exhibit C                       Client User Form
Borrower
   
d. Exhibit D                     Authorized Accounts Form
Borrower
   
e. Exhibit E                      Form of Account Debtor Notice
Borrower
   
f. Exhibit F                       Form of Compliance Certificate
Blank Rome
           
Disclosure Schedules
 
 
Borrower
 
2. 
Schedules
     
a. Schedule A                      Description of Certain Terms
     
b. Schedule B                      Definitions
     
c. Schedule C                      [Reserved]
     
d. Schedule D                      Reporting
           
3. 
Deposit Account Control Agreement (Springing)  – Wells Fargo
Borrower
         
4. 
Fee Letter
Blank Rome
 
5. 
Landlord Waivers
Blank Rome
Post Closing
 
a.   516 Monceaux Road, West Palm Beach , FL 33405
 
Post Closing
 
b.   2081 Exchange Drive, St. Charles, MO 63303
 
Post Closing
 
c.   26 Papetti Plaza, Elizabeth, NJ 07207
 
Post Closing
 
d.   4960 NW 165th Street, Unit B6, Miami Gardens, FL 33014
 
Post Closing
 
e.   200 Weymouth Street, Rockland, MA 02370
 
Post Closing
 
f.   10680 47th Street N, Clearwater, FL 33762
 
Post Closing
 
g.   4424 Seaboard Rd., Suite A, Orlando, FL 32808
 
Post Closing
 
h.   922 Oaklawn, Elmhurst, IL 60126
 
Post Closing
 
i.   10109 McKalla Drive, Suite B, Austin, TX 78758
 
Post Closing
 
j.   9203 Diplomacy Row, Dallas, TX 75247
 
Post Closing
 
k.   642 Cordell Drive, Unit C, College Park, GA 20249
 
Post Closing
 
l.   102 Queens Drive, King of Prussa, PA 19406
 
Post Closing
 
m.   4100 West 76th Street, Chicago, IL 60652
 
Post Closing
 
n.   Johnstown Industrial Park, Johnstown, NY 12095
 
Post Closing
 
o.   14546 N Lombard Street, Portland, OR 97203
 
Post Closing
 
p.   8590 W. Buckeye Road, Suite 101, Tolleson, AZ 85353
 
Post Closing
 
q.   Charlotte Headquarters
 
Post Closing

 
 
 
Ex. B-2

--------------------------------------------------------------------------------

 
 
6. 
Officer’s Closing Certificate
Blank Rome
         
7. 
Perfection Certificate
Blank Rome
         
8. 
Copies of all material license, selling, purchase, vendor and/or royalty
agreements and material permits
Borrower
         
9. 
UCC, Federal and State Tax and Judgment Searches – Borrower
Blank Rome
         
10. 
UCC Federal and State Tax and Judgment Searches – LPOs
Blank Rome
         
11. 
UCC-1 Financing Statements
Blank Rome
   
a.   Sanolite Corporation
     
b.   Service Michigan, LLC
     
c.   Service Tampa, LLC
     
d.   Swisher Hygiene Franchise Corp.
     
e.   Swisher Hygiene USA Operations, Inc.
     
f.   SWSH Arizona Mfg., Inc.
     
g.   SWSH Daley Mfg., Inc.
     
h.   SWSH Mount Hood Mfg., Inc.
           
12. 
UCC Pre-File Authorization Letter
Blank Rome
         
13. 
Akerman Legal Opinion
Akerman
         
14. 
Insurance Certificates (See Schedule A hereto for requirements
and Lender’s information as it should appear on endorsements and
certificates)
Borrower
   
a.           Property Insurance Certificate
     
b.           Liability Insurance Certificate
           
15. 
Omnibus Secretary’s Certificate
Borrower
   
a.   Incumbency Certificate
     
b.   Certificate of Incorporation
     
c.   Bylaws
     
d.   Omnibus Authorizing Resolutions
     
e.   Good Standing Certificate(s) [NY]
           
16. 
Excess Availability plus immediately available unencumbered cash on
hand of Borrower of at least $15,000,000
Borrower
 

 
 
 
Ex. B-3

--------------------------------------------------------------------------------

 
 
17. 
Lien Terminations
Borrower/Blank Rome
         
18. 
Completion of SLG Business Due Diligence
Lender
   
a.   Initial Field Exams and Collateral Audits
     
b.   Appraisals
     
c.   Financial Review
     
d.   Background and reference checks
           
19. 
Receipt of Pro Forma Balance Sheet / Financial Statements
Borrower
         
20. 
Receipt of Pro Forma Projections
Borrower
         
21. 
Receipt of Initial Wire from Company
Lender/Borrower
   
a.   Blank Rome and Canadian Counsel (legal)
     
b.   Siena (Closing Fee and other earned fees)
           
22. 
Executed Client User Form (authority to use Passport 6.0 System)
Borrower
         
23. 
Executed Authorized Accounts Form
Borrower
         
24. 
Executed Account Debtor Notice on Company Letterhead
Borrower
         
25. 
Post Closing Letter
Blank Rome
 



 
 
 
Ex. B-4

--------------------------------------------------------------------------------

 
 
Exhibit C
 
CLIENT USER FORM


Siena Lending Group LLC
 
Passport 6.0 – Client User Form
 
Borrower Name:    [Borrower]
 
Borrower Number:  ________
 
Loan and Security Agreement Date:  August 29, 2014
 
I, being an authorized signer of the above borrower (the "Company"), refer to
the above Loan and Security Agreement (as amended, restated or otherwise
modified from time to time, the "LSA") between the Company and Siena Lending
Group LLC.  This is the Client User Form, used to determine client access to
Passport 6.0.  Terms defined in the LSA have the same meaning when used in this
Client User Form.
 
Being duly authorized by the Company, I confirm that the following people have
been authorized by the Company to have access to Passport 6.0:
 
First Name
Last Name
Email Address
Phone Number
                                                                       



 
________________________________ 
Authorized Signer        
 
Name:                                                  
Title:
Date:                                                                                                                                                   
__________________________________
Authorized Signer            
 
Name:                                            
Title:
Date:          

 
 
 
 
  Ex. C-1

--------------------------------------------------------------------------------

 
 
Exhibit D


AUTHORIZED ACCOUNTS FORM


Siena Lending Group LLC
Authorized Accounts Form
 


Borrower Name:    [Borrower]
 
Borrower Number:  ________
 
Loan and Security Agreement Date:  August 29, 2014
 


I, being an authorized signer of the above borrower (the "Company"), refer to
the above Loan and Security Agreement (as amended, restated or otherwise
modified from time to time, the "LSA") between the Company and Siena Lending
Group LLC ("Siena").  This is the Authorized Accounts Form, referring to
authorized operating bank accounts of the Company.  Terms defined in the LSA
have the same meaning when used in this Authorized Accounts Form.
 
Being duly authorized by the Company, I confirm that the following operating
bank accounts of the Company are the accounts into which the proceeds of any
Loan may be paid:
 
Bank
Routing Number
Account number
Account name
                                                               

 
 
________________________________ 
Authorized Signer        
 
Name:                                                  
Title:
Date:                                                                                                                                                   
__________________________________
Authorized Signer            
 
Name:                                            
Title:
Date:          

 
 


 
Ex. D-1

--------------------------------------------------------------------------------

 
 
Exhibit E


FORM OF ACCOUNT DEBTOR NOTIFICATION


[Date]
 
VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED
 
[Account Debtor]
[Address]
 
 
 
Re:
Loan Transaction with Siena Lending Group LLC

 
Ladies and Gentlemen:
 
Please be advised that we have entered into certain financing arrangements (the
"Financing Arrangements") with Siena Lending Group LLC ("Lender"), pursuant to
which we have granted to Lender a security interest in, among other things, any
and all Accounts (as those terms are defined in the Uniform Commercial Code)
owing by you to us, whether now existing or hereafter arising.
 
You are authorized and directed to respond to any inquiries that Lender or its
representatives may direct to you from time to time pertaining to the validity,
amount, and other matters relating to such Accounts.  In the event that Lender
requests that payment for any Accounts be made directly to Lender, you are
hereby authorized and directed to comply with such instructions, without further
authorization or instruction from us.
 
This authorization and directive shall be continuing and irrevocable until you
are notified that all of the Financing Agreements have been terminated and all
obligations owing thereunder by us have indefeasibly been paid in full in cash.
 

 
 
Very truly yours,
 
[BORROWER]
 
 
By: _____________________________
Name:
Its:



cc:
SIENA LENDING GROUP LLC

 
1177 Summer Street

 
Stamford, Connecticut 06905

 
Attention: Steven Sanicola

 
 
 
 
Ex. E-1

--------------------------------------------------------------------------------

 
 
Exhibit F
 
FORM OF COMPLIANCE CERTIFICATE
 
[letterhead of Borrower]


To:          Siena Lending Group LLC
1177 Summer Street
Stamford, Connecticut 06905
Attention:  Steven Sanicola


Re:  Compliance Certificate dated _______________


Ladies and Gentlemen:


Reference is made to that certain Loan and Security Agreement dated as of August
29, 2014 (as amended, restated or otherwise modified from time to time, the
"Loan Agreement") by and among SIENA LENDING GROUP LLC ("Lender"), SANOLITE
CORPORATION, a New York corporation (“Sanolite”),  SERVICE MICHIGAN, LLC, a
Florida limited liability company (“Service Michigan”), SERVICE TAMPA, LLC, a
Florida limited liability company (“Service Tampa”), SWISHER HYGIENE FRANCHISE
CORP., a North Carolina corporation (“Swisher Franchise”), SWISHER HYGIENE USA
OPERATIONS, INC., a Delaware corporation (“Swisher USA”), SWSH ARIZONA MFG.,
Inc., a Delaware corporation (“SWSH Arizona”), SWSH DALEY MFG., INC., a Delaware
corporation (“SWSH Daley”), SWSH MOUNT HOOD MFG., INC., a Delaware corporation
(“Mount Hood”, and together with Sanolite, Service Michigan, Service Tampa,
Swisher Franchise, Swisher USA, SWSH Arizona and SWSH Daley, collectively,
"Borrower") and each of the Loan Party Obligors (as defined therein) party
thereto.  Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Loan Agreement unless specifically defined herein.


Pursuant to Section 5.15 of the Loan Agreement, the undersigned Chief Financial
Officer of Borrower hereby certifies (solely in his capacity as an officer or
Borrower and not in his individual capacity) that:


1.           The financial statements of Borrower for the ___ -month period
ending _____________ attached hereto have been prepared in accordance with
GAAP and fairly present the financial condition of Borrower for the periods and
as of the dates specified therein.


2.           As of the date hereof, there does not exist any Default or Event of
Default.

 
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of _______________, ______.
 

 
[BORROWER]


By: ________________________________
Name:
Title:  Chief Financial Officer

 
Ex. F-1

--------------------------------------------------------------------------------


 